Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of July 21,
2020 among Watermark Lodging Trust, Inc., a Maryland corporation (the
“Company”), CWI 2 OP, LP, a Delaware limited partnership (the “Operating
Partnership”), ACP Watermark Investment LLC, a Delaware limited liability
company (the “Purchaser”), and Ascendant Capital Fund LP, a Delaware limited
partnership (“Ascendant Guarantor”), Oaktree Special Situation Fund II AIF
Holdings (Delaware), L.P., a Delaware limited partnership (“Oaktree Guarantor
1”), Oaktree Huntington Investment Fund II AIF (Delaware), L.P., a Delaware
limited partnership (“Oaktree Guarantor 2”), Oaktree Star Investment Fund II AIF
(Delaware), L.P., a Delaware limited partnership (“Oaktree Guarantor 3”) and
Oaktree Real Estate Opportunities Fund VIII, L.P., a Cayman Islands limited
partnership (“Oaktree Guarantor 4”, and together with Ascendant Guarantor,
Oaktree Guarantor 1, Oaktree Guarantor 2 and Oaktree Guarantor 3, the
"Guarantors") solely in connection with the obligations set forth in
Section 3.15 hereof.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company, the Operating
Partnership and the Purchaser hereby agree as follows:

 

Article I

 

PURCHASES AND SALES

 

Section 1.01.      Initial Closing.

 

(a)         On the Initial Closing Date (as defined below), upon the terms and
subject to the conditions set forth herein, (a) the Company agrees to issue and
sell, and the Purchaser agrees to purchase, 200,000 shares (the “Initial
Shares”) of the Company’s 12% Series B Cumulative Redeemable Preferred Stock,
liquidation preference $1,000.00 per share (the “Series B Preferred Stock”); and
(b) the Operating Partnership agrees to sell, and the Purchaser agrees to
purchase, a series of warrants (the “Warrants”) to purchase 16,778,446 of the
Operating Partnership's operating partnership units (“OP Units”), for an
aggregate purchase price of $200,000,000.00 (the “Aggregate Initial Closing
Purchase Price”). The parties hereto agree that the Aggregate Initial Closing
Purchase Price shall be allocated between the Initial Shares and the Warrants in
accordance with Section 3.18. The Warrants, the Initial Shares, the Warrant
Units and the Additional Shares (each, as defined below), if purchased, are
hereinafter collectively called the “Securities.”

 

(b)        On the Initial Closing Date, the Operating Partnership shall issue
the Warrants in substantially the form attached hereto as Exhibit A. The
Warrants shall have an exercise price equal to $0.01 per OP Unit, issuable upon
exercise of the Warrants (“Warrant Units”).

 

Section 1.02.      Subsequent Closings for Additional Working Capital and
Acquisitions.

 

(a)          Subject to the terms and conditions set forth herein, the Company
shall have the right to require the Purchaser to purchase, and the Purchaser
shall purchase, up to an aggregate of 150,000 additional shares of Series B
Preferred Stock (“Additional Shares”) for an aggregate purchase price of
$150,000,000.00 (the “Maximum Working Capital Amount”) on one or more closing
dates following the Initial Closing Date, none of which shall take place later
than 18 months after the Initial Closing Date (as defined herein), for the
purpose of providing additional working capital to the Company. Each closing of
the purchase and sale of Additional Shares pursuant to this
Section 1.02(a) shall be for a number of Additional Shares having an aggregate
liquidation preference of not less than $25,000,000.

 



 -1- 

 

 

(b)            Subject to the terms and conditions set forth herein, the Company
shall also have the right to require the Purchaser to purchase, and the
Purchaser shall purchase, up to an aggregate of 100,000 Additional Shares for an
aggregate purchase price of $100,000,000.00 (the “Maximum Acquisition Amount”)
on one or more closing dates following the Initial Closing Date, none of which
shall take place later than 18 months after the Initial Closing Date, solely for
the purpose of providing funding for the consummation by the Company of Approved
Acquisitions (including related expense deposits). An “Approved Acquisition” is
an acquisition by the Company satisfying the following requirements: (i) the
acquisition is for one or more lodging-related assets or debt secured thereby
(x) with at least 100 rooms, (y) located in one of the 25 largest real estate
markets in North America or in the Company's identified target markets and
(z) of quality consistent with past practices of the Company and its
Subsidiaries, (ii) the transaction has been approved in writing in advance by
the Purchaser in Purchaser’s sole discretion unless the requirements of clauses
(i), (iii), (iv), (v) and (vi) of this Section 1.02(b) are satisfied, in which
case such approval shall not be unreasonably withheld or delayed, (iii) is with
a counterparty that is not an Affiliate of the Company and is on terms no less
favourable to the Company than the terms that would be available in an arms’
length transaction, (iv) the transaction is structured as a direct real estate
or loan acquisition (or through a joint venture where the Company owns at least
10% of the equity interests), (v) to the extent such transaction is financed
with debt, any such debt is non-recourse to the Company and its Subsidiaries,
subject to customary recourse carveouts, environmental indemnities, completion
and carry guarantees, key money guarantees and other customary carveouts, and
(vi) the valuation is reasonably consistent with market comparables. Each date
on which the closing of a purchase of Additional Shares is made pursuant to
Section 1.02(a) or (b) is referred to herein as a “Subsequent Closing Date,” and
the purchase price to be paid for Additional Shares at each Subsequent Closing
is referred to as an "Aggregate Subsequent Closing Purchase Price (any such
Aggregate Subsequent Closing Purchase Price, collectively with the Aggregate
Initial Closing Purchase Price, the “Aggregate Purchase Price”)." Except as
otherwise agreed to by the Purchaser, each closing of the purchase and sale of
Additional Shares pursuant to this Section 1.02(b) shall be for a number of
Additional Shares having an aggregate liquidation preference of not less than
$5,000,000.

 

(c)          On each Subsequent Closing Date, the Purchaser shall purchase the
total number of Additional Shares being sold on such Subsequent Closing Date. In
order to exercise its rights to require the Purchaser to purchase Additional
Shares, the Company must: (a) give the Purchaser written notice of the Company's
exercise of this right, stating the number of Additional Shares to be sold and
purchased on the Subsequent Closing Date, not less than ten Business Days prior
to the Subsequent Closing Date together with wire instructions pursuant to which
the proceeds of such sale shall be sent (a “Subsequent Closing Date Notice”);
and (b) satisfy all conditions to the Subsequent Closing Date contemplated by
this Agreement. Assuming proper notice and the satisfaction of all conditions to
the Subsequent Closing, on each Subsequent Closing Date the Company shall issue,
sell and deliver to the Purchaser, and the Purchaser shall purchase and acquire
from the Company, the number of Additional Shares set forth in the applicable
Subsequent Closing Date Notice (not to exceed the Maximum Working Capital Amount
in respect of all purchases of Additional Shares pursuant to Section 1.02(a) and
the Maximum Acquisition Amount in respect of all purchases of Additional Shares
pursuant to Section 1.02(b)).

 



 -2- 

 

 

(d)            Depending on their issue dates, the Additional Shares issued on a
particular Subsequent Closing Date may bear different CUSIP numbers and may not
be fungible with the Initial Shares. The Company shall determine in its
reasonable discretion whether the Additional Shares issued at a particular
Subsequent Closing should bear different CUSIP numbers, or be designated as one
or more separate series of preferred stock of the Company having identical terms
to the Series B Preferred Stock, and not be fungible with the Initial Shares.
Any Additional Shares that are issued as a separate series shall, to the extent
practicable, provide that they shall be automatically exchanged for shares of
Series B Preferred Stock as soon as the condition causing the lack of
fungibility no longer exists. The Company shall cooperate with the Purchaser to
grant a waiver with respect to the Aggregate Share Ownership Limit (as defined
in the charter of the Company) with respect to the Additional Shares, if
necessary, and the Purchaser shall cooperate with the Company in providing the
Company with any information regarding the Purchaser that is reasonably
requested by the Company to monitor and maintain the Company's compliance with
the requirements for qualification as a REIT.

 

(e)          Any failure by the Purchaser to purchase the full amount of
Additional Shares specified in any Subsequent Closing Date Notice delivered by
the Company on any Subsequent Closing Date as to which the Company has satisfied
in full all applicable closing conditions (a “Funding Default”) shall, if not
cured within five (5) Business Days following writing notice from the Company,
result in the following:

 

(i)           The Purchaser shall immediately forfeit the voting rights of the
Series B Preferred Stock as described in Section 11(c)(iii), (iv), (v) and
(vi) of the Articles Supplementary (as defined herein);

 

(ii)          Each Purchaser Director or the Purchaser Board Observer (each, as
defined herein), if any, shall immediately resign, and the Purchaser shall cause
each Purchaser Director or the Purchaser Board Observer, as applicable, to
immediately resign, from the Board of Directors of the Company (the “Board”)
effective as of the date of the Funding Default, and the Purchaser shall no
longer have any rights under Section 3.04 hereto;

 

(iii)         Within nine months after such Funding Default, the Company shall
have the right to repurchase from the Purchaser, and the Purchaser shall sell to
the Company, any and all outstanding shares of Series B Preferred Stock at a
redemption price equal to the Liquidation Preference (as defined in the Articles
Supplementary) plus accrued and unpaid dividends, in accordance with the
procedures set forth in Section 7 of the Articles Supplementary, and any and all
outstanding Warrants at a redemption price equal to $0.01 per OP Unit for which
such Warrants are then exercisable, in accordance with the procedures set forth
in Section 3 of the Warrants; provided, that, the Company shall decrease the
redemption price for the Series B Preferred Stock by the portion of the
Origination Fee (as defined below) paid by the Company at the Initial Closing
that was associated with the Funding Default; and

 

(iv)         To the extent the Company does not exercise its right to repurchase
the outstanding Series B Preferred Stock in accordance with
Section 1.02(e)(iii), the Company shall have the right to net the amount of the
Origination Fee (as defined herein) paid by the Company at the Initial Closing
that was associated with the Funding Default against future payment of Dividends
(as defined in the Articles Supplementary) payable to the Purchaser.

 

The foregoing remedies are in addition to other remedies available to the
Company at law or in equity.

 



 -3- 

 

 

Section 1.03.      Deliveries.

 

(a)          The completion of the purchase and sale of the Initial Shares and
the Warrants being purchased hereunder (the “Initial Closing”) shall occur
remotely via the exchange of documents and signatures on or prior to July 24,
2020, promptly following the satisfaction of all conditions for the Initial
Closing set forth below (the “Closing Conditions”), or on such later date or at
such different location as the parties shall agree to in writing, but not prior
to or later than the second Business Day (as defined herein) after the date that
the Closing Conditions to the Initial Closing have been satisfied or waived by
the appropriate party (the “Initial Closing Date”).

 

At the Initial Closing, the Purchaser shall deliver to an account designated by
the Company, via wire transfer of immediately available funds, the Aggregate
Initial Closing Purchase Price as set forth in Section 1.01 above, and (i) the
Company shall deliver to the Purchaser (or its designated custodian per its
delivery instructions), the Initial Shares issuable to the Purchaser pursuant to
this Agreement in electronic, book-entry form, registered in the name of the
Purchaser, or confirmation of instruction given by the Company to DST Systems
Inc., in its capacity as the Company’s transfer agent for the Series B Preferred
Stock (the “Transfer Agent”), to register the Initial Shares in electronic,
book-entry form with respect to, the number of Initial Shares set forth in
Section 1.01 above and bearing an appropriate legend referring to the fact that
the Initial Shares were sold in reliance upon the exemption from registration
under the Securities Act of 1933, as amended (the “Securities Act”), provided by
Section 4(a)(2) thereof; and (ii) the Operating Partnership shall deliver to the
Purchaser (or its designated custodian per its delivery instructions), the
Warrants, registered in the name of the applicable Purchaser in substantially
the form attached hereto as Exhibit A, representing the number of OP Units set
forth in Section 1.01 above and bearing an appropriate legend referring to the
fact that the Warrants were sold in reliance upon the exemption from
registration under the Securities Act provided by Section 4(a)(2) thereof.

 

(b)          The closing of the purchase and sale of Additional Shares (each, a
“Subsequent Closing”) on a Subsequent Closing Date shall occur remotely via the
exchange of documents and signatures at each Subsequent Closing, on the later of
(i) the seventh Business Day after the date of the Subsequent Closing Date
Notice and (ii) the second Business Day following the satisfaction of all
conditions for each Subsequent Closing set forth below that have not been
satisfied or waived by the appropriate party prior to the applicable Subsequent
Closing Date. At each Subsequent Closing, if any, the Purchaser shall deliver to
the account or accounts designated by the Company in the Subsequent Closing Date
Notice, via wire transfer of immediately available funds, the applicable portion
of the Aggregate Subsequent Closing Purchase Price set forth in the Subsequent
Closing Date Notice, and the Company shall either deliver to the Purchaser (or
its designated custodian) the number of Additional Shares specified in the
applicable Subsequent Closing Date Notice in electronic, book-entry form,
registered in the name(s) designated in the Subsequent Closing Date Notice, or
provide confirmation of instruction given by the Company to the Transfer Agent,
to register the Additional Shares in electronic, book-entry form with respect
to, the number of Additional Shares set forth in the Subsequent Closing Date
Notice and bearing an appropriate legend referring to the fact that the
Additional Shares were sold in reliance upon the exemption from registration
under the Securities Act provided by Section 4(a)(2) thereof.

 



 -4- 

 

 

Section 1.04.      Closing Conditions.

 

(a)          The obligations of the Company hereunder in connection with the
Initial Closing and each Subsequent Closing, as applicable, are subject to the
following conditions being met:

 

(i)            the representations and warranties of the Purchaser shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality, Material Adverse Effect or
Material Adverse Change (each as defined below), which shall be true and correct
in all respects) as of the date when made and as of the Initial Closing Date (or
any Subsequent Closing Date, as applicable) as though made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct as of such specified date);

 

(ii)            the Purchaser shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Purchaser at
or prior to the Initial Closing Date (or any Subsequent Closing Date, as
applicable);

 

(iii)            receipt by the Company of a wire transfer to the account
designated by the Company of same-day funds in the full amount of the Aggregate
Initial Closing Purchase Price for the Initial Shares and the Warrants being
purchased hereunder less (x) the amount of the Origination Fee (as defined
below) and (y) the expense reimbursement provided for in Section 3.09 hereof
(or, with respect to any Subsequent Closing, as applicable, the Aggregate
Subsequent Closing Purchase Price for the Additional Shares);

 

(iv)            receipt by the Company of the Investor Rights Agreement, dated
as of the Initial Closing Date, by and between the Company and the Purchaser, a
form of which is attached hereto as Exhibit B (the “Investor Rights Agreement”),
which shall have been executed and delivered by a duly authorized officer of
each of the Purchaser; and

 

(v)            receipt by the Company of an applicable IRS Form W-8 or W-9 from
each of the Purchaser; and

 

(vi)           the Purchaser shall have delivered to the Company a certificate
signed by an officer of the Purchaser, dated as of the Closing Date, certifying
that the conditions specified in Section 1.04(a)(i) and (ii) have been
fulfilled.

 

(b)            The obligations of the Purchaser hereunder in connection with the
Initial Closing and each Subsequent Closing, as applicable, are subject to the
following conditions being met:

 

(i)            with respect to the Initial Closing only, the Fundamental
Representations shall be true and correct and the other representations and
warranties of the Company and the Operating Partnership shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality, Material Adverse Effect or
Material Adverse Change, which shall be true and correct in all respects) as of
the date when made and as of the Initial Closing Date as though made at that
time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specified date);

 



 -5- 

 

 

(ii)            with respect to a Subsequent Closing, (x) the Fundamental
Representations of the Company and the Operating Partnership shall be true and
correct as of the applicable Subsequent Closing Date and (y) the other
representations and warranties of the Company and the Operating Partnership
shall be true and correct as of the Subsequent Closing Date (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date), except for (1) such failures to be
true and correct as have not had, and would not reasonably be expected to have,
a Material Adverse Effect, individually or in the aggregate; and (2) such
failures to be true and correct that relate to the properties set forth in
Section 1.04(b)(ii) of the Disclosure Schedules (as defined below) delivered at
the Initial Closing;

 

(iii)          with respect to each Subsequent Closing only, there shall not
have occurred a failure by the Company to effect any required redemption under
the Series B Preferred Stock issued prior to such Subsequent Closing Date;

 

(iv)          the Company and the Operating Partnership shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company and the Operating Partnership at or prior to the Initial
Closing (or any Subsequent Closing, as applicable), including filing the
Articles Supplementary with the State Department of Assessments and Taxation of
Maryland (the “SDAT”);

 

(v)            receipt by the Purchaser of a legal opinion, substantially in the
form previously agreed with the Purchaser, dated as of the Initial Closing Date
(or any Subsequent Closing Date, as applicable), of Clifford Chance US LLP to
the effect that, commencing with the Company's taxable year that ended on
December 31, 2015, the Company has been organized and operated in conformity
with the requirements for qualification and taxation as a real estate investment
trust (“REIT”) under the Internal Revenue Code of 1986, as amended, including
the regulations and published interpretations thereunder (“Code”) and its
current and proposed method of operation will enable the Company to continue to
meet the requirements for qualification and taxation as a REIT under the Code,
which opinion will be subject to customary exceptions, assumptions and
qualifications and based on customary representations contained in an officer’s
certificate executed by the Company and the Operating Partnership. In rendering
such opinion, counsel shall be permitted to rely on the opinion of counsel to
Carey Watermark Investors Incorporated that such company was organized and
operated in conformity with the requirements for qualification and taxation as a
REIT under the Code commencing with its taxable year that ended on December 31,
2011 through April 13, 2020;

 

(vi)            receipt by the Purchaser of a counterpart of the Investor Rights
Agreement which shall have been executed and delivered by a duly authorized
officer of the Company;

 

(vii)           receipt by the Purchaser of a cross-receipt executed by the
Company and delivered to the Purchaser certifying that it has received from the
Purchaser an amount in cash equal to the Aggregate Initial Closing Purchase
Price (or, with respect to any Subsequent Closing, as applicable, the applicable
portion of the Aggregate Subsequent Closing Purchase Price for the Additional
Shares payable at such Subsequent Closing);

 



 -6- 

 

 

(viii)           receipt by the Purchaser of a waiver from the stock ownership
limits covering the Initial Shares and the Additional Shares;

 

(ix)            with respect to each Subsequent Closing relating to an Approved
Acquisition only, the written approval of the Purchaser to such Approved
Acquisition shall have been obtained;

 

(x)             payment at the Initial Closing of a fee (the “Origination Fee”)
equal to 1.0% of the sum of (i) the Aggregate Initial Closing Purchase Price,
(ii) the Maximum Working Capital Amount and (iii) the Maximum Acquisition Amount
by the Company to the Purchaser by the Purchaser deducting the amount of the
Origination Fee from the Aggregate Initial Closing Purchase Price paid to the
Company at the Initial Closing; and

 

(xi)          the Company shall have delivered to the Purchaser a certificate
signed by an officer of the Company, dated as of the Closing Date, certifying
that the conditions specified in Section 1.04(b)(iv), Section 1.04(b)(i) (only
in the case of the Initial Closing) and Section 1.04(b)(ii) (only in the case of
a Subsequent Closing) have been fulfilled.

 

(c)            The obligations of both the Company and the Purchaser hereunder
in connection with the Initial Closing and each Subsequent Closing, as
applicable, are further subject to the condition that no order, judgment,
injunction or decree issued by a governmental authority of competent
jurisdiction prohibiting consummation of the transactions contemplated by this
Agreement or the other Transaction Documents shall be in effect and no Law shall
have been enacted, issued, promulgated, enforced or entered into by any
governmental authority that enjoins or otherwise prohibits the consummation of
the transactions contemplated by the this Agreement or the other Transaction
Documents.

 

Article II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.01.      Representations, Warranties and Covenants of the Company and
the Operating Partnership. The Company and the Operating Partnership, jointly
and severally, hereby represent and warrant to, and covenant with, the Purchaser
as of the date of this Agreement and the Initial Closing Date (or any Subsequent
Closing Date, as applicable), unless otherwise specified:

 

(a)            SEC Reports. The Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”), since January 1, 2018. The SEC Reports (i) as of
the time they were filed (or if subsequently amended, when amended, and as of
the date hereof), complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as the case may be, and (ii) did not, at
the time they were filed (or if subsequently amended or superseded by an
amendment or other filing, then, on the date of such subsequent filing), contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

 



 -7- 

 

 

(b)            Organization.

 

(i)            The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Maryland and the
Operating Partnership has been duly formed and is validly existing as a limited
partnership in good standing under the laws of the State of Delaware, in each
case, with full power and authority to own, hold or lease its respective
properties and to conduct its respective businesses as described the SEC
Reports, to execute and deliver this Agreement, the Articles Supplementary, the
Warrants and the Investor Rights Agreement, as applicable (the “Transaction
Documents”), and to consummate the transactions contemplated herein and therein.

 

(ii)            Each of the Subsidiaries of the Company identified on Schedule I
hereto has been duly incorporated, formed or organized and is validly existing
as a corporation, general or limited partnership or limited liability company in
good standing under the laws of its respective jurisdiction of incorporation,
formation or organization with full power and authority to own, hold or lease
its respective properties and to conduct its respective businesses as described
in the SEC Reports. As used herein, the term “Subsidiaries” shall refer to
(i) any corporation of which more than fifty percent (50%) of the outstanding
voting securities is, directly or indirectly, owned by the Company, and (ii) any
partnership, limited liability company, joint venture or other entity of which
more than fifty percent (50%) of the total equity interest is, directly or
indirectly, owned by the Company or of which the Company or any Subsidiary is a
general partner, manager, managing member or the equivalent.

 

(c)            Good Standing and Qualification. The Company and each of the
Subsidiaries is duly qualified or licensed and in good standing in each
jurisdiction in which it conducts its businesses or in which it owns, holds or
leases real property or otherwise maintains an office and in which the failure,
individually or in the aggregate, to be so qualified or licensed would have a
Material Adverse Effect (as defined below); except as disclosed in the SEC
Reports or in Section 2.01(c) of the disclosure schedules of the Company
accompanying this Agreement (the “Disclosure Schedules”), no Subsidiary is
prohibited or restricted, directly or indirectly, from paying dividends to the
Company, or from making any other distribution with respect to such Subsidiary’s
capital stock or other equity interests or from repaying to the Company or any
other Subsidiary any amounts which may from time to time become due under any
loans or advances to such Subsidiary from the Company or such other Subsidiary,
or from transferring any such Subsidiary’s property or assets to the Company or
to any other Subsidiary, other than property or assets subject to a Lien (as
defined below); other than as disclosed in the SEC Reports, the Company and the
Operating Partnership do not own, directly or indirectly, any capital stock or
other equity securities of any other corporation or any ownership interest in
any partnership, joint venture or other association. “Material Adverse Effect”
or “Material Adverse Change” means any event, occurrence, fact, condition or
change that is materially adverse to (a) the business, results of operations,
condition (financial or otherwise), liabilities or assets of the Company, or
(b) the ability of the Company to consummate the transactions contemplated
hereby and by the other Transaction Documents; provided, however, that “Material
Adverse Effect” and “Material Adverse Change” shall not include any event,
occurrence, fact, condition or change, directly or indirectly, arising out of or
attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting the lodging and travel industries; (iii) the effects of the
COVID-19 pandemic, (iv) any changes in financial or securities markets in
general; (v) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (vi) any action required or
permitted by this Agreement; (vii) any changes in applicable Laws or accounting
rules, including GAAP; or (viii) the public announcement, pendency or completion
of the transactions contemplated by this Agreement and the other Transaction
Documents; provided further, however, that any event, occurrence, fact,
condition or change referred to in clauses (i) through (v) immediately above
shall be taken into account in determining whether a Material Adverse Effect or
Material Adverse Change has occurred or could reasonably be expected to occur to
the extent that such event, occurrence, fact, condition or change has a
disproportionate effect on the Company compared to other participants in the
lodging and travel industries.

 



 -8- 

 

 

(d)           No Default. Except as set forth in Section 2.01(d) of the
Disclosure Schedules, neither the Company nor any Subsidiary is in breach of or
in default under (nor has any event occurred which with notice, lapse of time,
or both would constitute a breach of, or default under), (i) its respective
charter, bylaws, agreement of limited partnership, operating agreement or other
similar organizational documents (the “Organizational Documents”), (ii) the
performance or observance of any obligation, agreement, covenant or condition
contained in any license, indenture, mortgage, deed of trust, loan or credit
agreement or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them or their respective properties is
bound, or (iii) any federal, state, local or foreign law, regulation or rule or
any decree, judgment, permit or order (each, a “Law”) applicable to the Company
or any Subsidiary, except, in the case of clauses (ii) and (iii) above, for such
breaches or defaults which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(e)          No Conflict. Except as set forth in Section 2.01(e) of the
Disclosure Schedules, the issuance and sale of the Securities, the execution,
delivery and performance of the Transaction Documents, the execution and filing
of the Articles Supplementary, and the consummation of the transactions
contemplated herein and thereunder (including the issuance of the Warrant Units
upon any exercise of the Warrants) will not (A) conflict with, or result in any
breach of, or constitute a default under (nor constitute any event which with
notice, lapse of time or both would constitute a breach of, or default under),
(i) any provision of the Organizational Documents of the Company or any
Subsidiary, (ii) any provision of any license, indenture, mortgage, deed of
trust, loan or credit agreement or other agreement or instrument to which the
Company or any Subsidiary is a party or by which any of them or their respective
properties may be bound or affected, or (iii) any Law applicable to the Company
or any Subsidiary, except in the case of clauses (ii) and (iii) for such
breaches or defaults which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; or (B) result in the
creation or imposition of any lien, charge, claim or encumbrance upon any
property or asset of the Company or any Subsidiary.

 

(f)            Financial Statements. The consolidated financial statements,
including the notes thereto, included in the SEC Reports present fairly the
consolidated financial position of the Company and the Subsidiaries as of the
dates indicated and their consolidated results of operations and changes in
financial position and cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles as applied in the United States (“GAAP”) and on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and in accordance with Regulation S-X promulgated by the
United States Securities and Exchange Commission (the “Commission”); all
disclosures contained in the SEC Reports, or incorporated by reference therein,
regarding “non-GAAP financial measures” (as such term is defined by the
rules and regulations of the Commission) comply with Regulation G of the
Exchange Act and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable.

 



 -9- 

 

 

(g)            Capitalization.

 

(i)            The authorized capital stock of the Company consists of
400,000,000 shares of common stock, par value $0.001 per share (the “Common
Stock”), and 50,000,000 shares of preferred stock, par value $0.001 per share
(“Preferred Stock”). Of such Preferred Stock, upon the acceptance for record of
the Articles Supplementary by the SDAT, 1,300,000 shares will be designated as
the Series B Preferred Stock.

 

(ii)            As of July 17, 2020, (i) 228,748,349.5500 shares of Common Stock
were issued and outstanding, (ii) 624,775.0000 shares of Common Stock were
reserved for issuance upon the exercise of outstanding stock options or the
vesting of unvested restricted stock awards, and restricted stock units issued
pursuant to the Company’s 2015 Equity Incentive Plan (the “2015 Plan”) or the
vesting of unvested restricted stock units not issued pursuant to the 2015 Plan
and (iii) 231,166,345.5500 OP Units were issued and outstanding.

 

(iii)            All of the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
nonassessable. All of the outstanding shares of capital stock, partnership
interests and membership interests, as the case may be, of the Subsidiaries have
been duly authorized and are validly issued, fully paid and nonassessable
securities thereof and, except as disclosed in the SEC Reports, all of the
outstanding shares of capital stock, partnership interest or membership
interests, as the case may be, of the Subsidiaries are directly or indirectly
owned of record and beneficially by the Company; except as disclosed in the SEC
Reports, there are no outstanding (i) securities or obligations of the Company
or any of the Subsidiaries convertible into or exchangeable for any capital
stock or other equity interests of the Company or any such Subsidiary,
(ii) warrants, rights or options to subscribe for or purchase from the Company
or any such Subsidiary any such capital stock or other equity interests or any
such convertible or exchangeable securities or obligations or (iii) obligations
of the Company or any such Subsidiary to issue any shares of capital stock or
other equity interests, any such convertible or exchangeable securities or
obligation, or any such warrants, rights or options; all issued and outstanding
units of partnership interest in the Operating Partnership (“Units”) owned by
the Company are owned free and clear of any perfected security interest or any
other security interests, claims, liens or encumbrances.

 

(h)            Valid Issuance of the Initial Shares. The Initial Shares have
been duly and validly authorized for issuance and sale by the Company, and, when
issued and delivered to the Purchaser against payment therefor pursuant to this
Agreement, will be duly and validly issued, fully paid and non-assessable and
will not be subject to any statutory and contractual preemptive rights (except
as provided in the Articles Supplementary), first refusal rights or similar
rights; the Initial Shares, when issued and delivered against payment therefor
as provided herein, will be free of any restriction upon the voting or transfer
thereof pursuant to the Company’s charter or bylaws or any agreement or other
instrument to which the Company is a party other than the restrictions on
ownership and transfer set forth in the Company’s charter.

 



 -10- 

 

 

(i)             Valid Issuance of the Additional Shares. The Additional Shares
have been duly and validly authorized and reserved for issuance and sale by the
Company, and, when issued and delivered against payment therefor pursuant to
this Agreement, will be duly and validly issued, fully paid and non-assessable
and will not be subject to any statutory and contractual preemptive rights
(except as provided in the Articles Supplementary), first refusal rights or
similar rights; the Additional Shares, when issued and delivered against payment
therefor as provided herein, will be free of any restriction upon the voting or
transfer thereof pursuant to the Company’s charter or bylaws or any agreement or
other instrument to which the Company is a party other than the restrictions on
ownership and transfer set forth in the Company’s charter.

 

(j)            Valid Issuance of the Warrant Units. The Warrant Units have been
duly and validly authorized and reserved for issuance by the Operating
Partnership, and, when issued upon exercise of the Warrants, in accordance with
the terms of the Warrants, will be fully paid and nonassessable, and the
issuance of the Warrant Units will not be subject to any statutory or
contractual preemptive right, right of first refusal or other similar rights;
the Warrant Units when issued and delivered against payment therefor as provided
in the Warrants will be free of any restriction upon the voting or transfer
thereof pursuant to the agreement of limited partnership governing the Operating
Partnership or any agreement or other instrument to which the Company or the
Operating Partnership is a party other than the Transaction Documents and the
restrictions on ownership and transfer set forth in the Company’s charter.

 

(k)            Articles Supplementary. The Company’s Articles Supplementary, in
substantially the form attached hereto as Exhibit C, set forth the preferences,
rights, restrictions, limitations as to dividends and other distributions,
qualifications and terms and conditions of redemption of the Series B Preferred
Stock and classify 1,300,000 shares of authorized but unissued preferred stock
as Series B Preferred Stock (the “Articles Supplementary”). The Articles
Supplementary will have been filed with the SDAT, will have become effective
under the Maryland General Corporation Law (the “MGCL”) and will comply with all
applicable requirements under the MGCL on or prior to the Initial Closing Date.

 

(l)            No Consents. No approval, authorization, consent or order of or
filing with any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency is required in connection with the
execution, delivery and performance of the Transaction Documents by the Company
or the Operating Partnership, as applicable, their consummation of the
transactions contemplated herein or thereunder (including the Company’s sale and
delivery of the Initial Shares, the Additional Shares and the Operating
Partnership’s issuance of the Warrant Units upon exercise of the Warrants),
other than such as have been obtained, or will have been obtained at the Initial
Closing Date (or, with respect to the applicable Additional Shares, the
applicable Subsequent Closing Date). No stockholder approvals are required in
connection with the issuance and sale of the Securities.

 

(m)         Due Authorization of the Transaction Documents. Each of the
Transaction Documents has been duly authorized, executed and delivered by the
Company and the Operating Partnership, as applicable, and each is a legal, valid
and binding agreement of the Company and the Operating Partnership enforceable
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, and by general equitable principles, and except to the extent
that the indemnification and contribution provisions, as applicable, contained
in Section 4.01 hereof may be limited by federal or state securities laws and
public policy considerations in respect thereof.

 



 -11- 

 

 

(n)        Litigation. Except as set forth in Section 2.01(n) of the Disclosure
Schedules, there are no actions, suits, proceedings, inquiries or investigations
pending or, to the knowledge of the Company or the Operating Partnership,
threatened against the Company or any Subsidiary or any of their respective
officers and directors or to which the properties, assets or rights of any such
entity are subject, at law or in equity, before or by any federal, state, local
or foreign governmental or regulatory commission, board, body, authority,
arbitral panel or agency which could result in a judgment, decree, award or
order, to the extent the actual or anticipated liability of which is not covered
by existing insurance, that could reasonably be expected to have a Material
Adverse Effect.

 

(o)      Tax Matters. Except as set forth in Section 2.01(o) of the Disclosure
Schedules, each of the Company and the Subsidiaries has timely filed all tax
returns required to be filed by any of them, and all such filed tax returns are
true, complete and correct (except, in each case, as would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse
Effect), (b) each of the Company and the Subsidiaries has paid all taxes
required to be paid and any other assessments, fine or penalty levied against
it, to the extent that any of the foregoing would not otherwise be delinquent,
except, in all cases, for such taxes, assessment, fine or penalty that are being
contested in good faith by appropriate proceedings or for which adequate
reserves have been established and except in any case in which the failure to so
pay would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, and (c) there is no material deficiency for
taxes, penalties or related interest that has been asserted in writing, or could
reasonably be expected to be asserted and sustained, against the Company or any
of its Subsidiaries or any of their respective properties or assets.

 

(p)      Legal Proceedings; Contracts. The descriptions in the SEC Reports of
the legal or governmental proceedings, contracts, leases and other legal
documents therein described present fairly the information required to be shown,
and there are no legal or governmental proceedings, contracts, leases, or other
documents of a character required to be described in the SEC Reports or to be
filed as exhibits to the SEC Reports which are not described or filed as
required; all agreements between the Company or any of the Subsidiaries and
third parties expressly referenced in the SEC Reports are legal, valid and
binding obligations of the Company or one or more of the Subsidiaries,
enforceable in accordance with their respective terms, except to the extent
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles.

 

(q)     Insurance. Each of the Company and the Subsidiaries maintains insurance
(issued by insurers of recognized financial responsibility) of the types and in
the amounts generally deemed adequate for their respective properties,
operations, personnel and businesses, taken as a whole, and consistent with
insurance coverage maintained by similar companies in similar businesses,
including, but not limited to, insurance covering real and personal property
owned or leased by the Company and the Subsidiaries against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against,
all of which insurance is in full force and effect.

 



 -12- 

 

 

(r)            Licenses and Governmental Approvals. Each of the Company and the
Subsidiaries has all necessary licenses, authorizations, consents and approvals
and has made all necessary filings required under any Law and in connection with
the issuance and sale of the Securities, or the consummation by the Company and
the Operating Partnership of the transactions contemplated hereby, other than
the filing of the Articles Supplementary with, and the acceptance for record of
the Articles Supplementary by, the SDAT, which has been or will be effected.
Each of the Company and the Subsidiaries has obtained all necessary licenses,
authorizations, consents and approvals from other individual, corporation,
limited liability company, partnership, joint venture, association, trust,
unincorporated organization or any other entity, including a governmental
authority (each, a “Person”), required in order to conduct their respective
businesses as described in the SEC Reports, except to the extent that any
failure to have any such licenses, authorizations, consents or approvals, to
make any such filings or to obtain any such authorizations, consents or
approvals would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; neither the Company nor any of the Subsidiaries
is required by any applicable law to obtain accreditation or certification from
any governmental agency or authority in order to provide the products and
services which it currently provides or which it proposes to provide as set
forth in the SEC Reports; neither the Company, nor any of the Subsidiaries is in
violation of, in default under, or has received any notice regarding a possible
violation, default or revocation of any such license, authorization, consent or
approval or any federal, state, local or foreign law, regulation or rule or any
decree, order or judgment applicable to the Company or any of the Subsidiaries
the effect of which could reasonably be expected to result in a Material Adverse
Change; and no such license, authorization, consent or approval contains a
materially burdensome restriction that is not adequately disclosed in the SEC
Reports.

 

(s)            Properties.

 

(i)            Section 2.01(s)(i) of the Disclosure Schedules sets forth a true,
correct and complete list of the common name and address of each hotel owned or
leased (including ground leased) by the Company and each of its Subsidiaries as
lessee or sublessee (all such real property interests, together with all
buildings, structures and other improvements and fixtures located on or under
such real property and all easements, rights and other appurtenances to such
real property, are individually referred to herein as a “Company Property”). As
of the date hereof, each of the Company Properties leased by the Company or each
Subsidiary is indicated on Section 2.01(s)(i) of the Disclosure Schedules. There
are no real properties that the Company or any of its Subsidiaries is obligated
to buy, lease or sublease at some future date. As of the date of this Agreement,
except as indicated on Section 2.01(s)(i) of the Disclosure Schedules, there are
no real properties that the Company or any of its Subsidiaries have under
contract to be sold.

 

(ii)         The Company or its Subsidiaries own good and valid fee simple title
or leasehold title (as applicable) to the Company Properties, in each case, free
and clear of liens, mortgages, deeds of trust, pledges, claims against title,
charges, security interests, rights of first refusal, options, preemptive
rights, community property rights or other adverse property rights, easements,
hypothecation, encumbrance, infringement, interference, community property
interest, rights of way or other similar items, or any other restriction or
encumbrances on title of any nature (including any restriction on the voting of
any security, any restriction on the transfer of any security or other asset or
any restriction on the possession, exercise or transfer of any other attribute
of ownership of any asset) (collectively, “Liens”), except for Company Permitted
Liens, none of which Company Permitted Liens have had, and would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. For the purposes of this Agreement, “Company Permitted Liens”
shall mean any (i) Liens relating to any indebtedness set forth on
Section 2.01(s)(ii)(1) of the Disclosure Schedules, (ii) statutory or other
Liens for taxes or assessments that are not yet due (or are due but not yet
delinquent) or the validity of which is being contested in good faith by
appropriate proceedings and for which adequate reserves are being maintained in
accordance with GAAP, (iii) the terms of any Major Leases (as defined herein) or
any other leases, subleases or licenses entered into by the applicable
Subsidiary as landlord, sublandlord or licensor in the ordinary course of
business, (iv) Liens imposed or promulgated by Law or any governmental
authority, including zoning regulations, permits and licenses, (v) Liens (but
excluding Liens relating to any indebtedness other than as set forth on
Section 2.01(s)(ii)(1) of the Disclosure Schedules) that are disclosed on the
title insurance policies or title insurance commitments listed on
Section 2.01(s)(ii)(5) of the Disclosure Schedules (including any air rights
described in such Liens), (vi) any right, title or interest of a lessor or
sublessor set forth in any ground lease, (vii) any Liens in favor of a lessor or
sublessor set forth in any ground lease to secure unpaid rent, (viii) any
cashiers’, landlords’, workers’, mechanics’, carriers’, workmen’s, repairmen’s
and materialmen’s Liens and other similar Liens imposed by Law and incurred in
the ordinary course of business consistent with past practice that are related
to obligations not yet due and payable or the validity of which is being
contested in good faith by appropriate proceedings and (ix) any other Liens (but
excluding Liens relating to indebtedness) that do not materially impair the
value of the applicable Company Property as currently used and operated.
Section 2.01(s)(ii) of the Disclosure Schedules describes any Company Permitted
Liens that, as of the date hereof, are being contested in good faith by
appropriate proceedings.

 



 -13- 

 

 

(iii)            There is no pending or, to the knowledge of the Company or the
Operating Partnership, threatened condemnation, expropriation, eminent domain or
rezoning proceeding affecting all or any material portion of any of the Company
Properties.

 

(iv)            Section 2.01(s)(iv) of the Disclosure Schedules sets forth a
true, correct and complete list of each lease or sublease to which the Company
or any of its Subsidiaries is a lessor or sublessor with respect to any of the
Company Properties, together with all amendments, modifications, supplements,
renewals and extensions related thereto, which lease or sublease
(i) (A) provides for annual rent in excess of $500,000 and (B) has a term of 12
months or longer or (ii) is between two Affiliates of the Company (each, a
“Major Lease”). Section 2.01(s)(iv) of the Disclosure Schedules also sets forth
a true, correct and complete list of each ground lease under which the Company
or any of its Subsidiaries is a lessee or sublessee with respect to any of the
Company Properties (each, a “Ground Lease”), together with all amendments,
modifications, supplements, renewals and extensions related thereto. The Company
has provided Purchaser with true, complete and correct copies of all Major
Leases and Ground Leases. With respect to each Major Lease and each Ground
Lease, (x) such Major Lease or Ground Lease is valid and in full force and
effect, (y) the Company or the applicable Subsidiary is not in material default
under such Major Lease or Ground Lease and, to the Company's knowledge, the
applicable counterparty is not in material default under such Major Lease or
Ground Lease, and (z) and none of the Company or any of its Subsidiaries has
received written notice that it has violated or is in default under such Major
Lease or Ground Lease, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. As used in this
Agreement, “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person; provided, however, that (I) the Company and
its Affiliates shall not be deemed to be Affiliates of any Purchaser or any of
its Affiliates, (II) portfolio companies of any Purchaser or any Affiliate
thereof shall not be deemed to be Affiliates of any Purchaser solely to the
extent that any such portfolio company has not received any Confidential
Information of the Company and its Subsidiaries from any Purchaser (provided
that no Person will be deemed to be in receipt of any Confidential Information
solely because any such Persons serves as a director, officer or employee of
such portfolio company or due to the absence of information walls between
Affiliates if the portfolio company did not actually access and review such
Confidential Information) and (III) for purposes of Section 3.05, neither
Oaktree Capital Management, L.P. nor any of its Affiliates (including direct and
indirect shareholders, partners, managers, directors and officers and their
respective Affiliates) shall be deemed to be an Affiliate of any Purchaser
unless such Person actually receives Confidential Information, except for
Oaktree Guarantor 1, Oaktree Guarantor 2, Oaktree Guarantor 3 and Oaktree
Guarantor 4 and their respective general partners; provided, further, that for
purposes of the foregoing clause (III), the Company acknowledges and agrees that
certain employees of Oaktree Capital Management, L.P. and its Affiliates may
serve as directors of portfolio companies and other Persons and no such
portfolio company or other Person will be deemed to have received Confidential
Information solely due to the dual role of any such employee so long as such
employee does not provide any Confidential Information to the other directors,
officers, employees or representatives of such portfolio company or other
Person.

 



 -14- 

 

 

(v)            Section 2.01(s)(v) of the Disclosure Schedules sets forth a true,
correct and complete list of each management agreement pursuant to which any
third party manages or operates any of the Company Properties on behalf of the
Company or any of its Subsidiaries, together with each amendment, guaranty or
other agreement or document binding on the Company or applicable Subsidiary and
relating thereto (each, a “Management Agreement”), and identifies each Company
Property that is subject to such Management Agreement, the Company or the
Subsidiary that is a party to such agreement, the date of such agreement and
each amendment relating thereto. The Company has provided Purchaser with true,
complete and correct copies of all Management Agreements. With respect to each
Management Agreement, (x) such Management Agreement is valid and in full force
and effect, (y) the applicable Subsidiary is not in material default under such
Management Agreement and, to the knowledge of the Company or the Operating
Partnership, the applicable counterparty is not in material default under such
Management Agreement, and (z) and, other than as set forth in Section 2.01(d) of
the Disclosure Schedules, none of the Company or any of its Subsidiaries has
received written notice that it has violated or is in default under such
Management Agreement, except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(vi)           Section 2.01(s)(vi) of the Disclosure Schedules sets forth a
true, correct and complete list of each franchise, license or other similar
agreement providing the right to utilize a brand name or other rights of a hotel
chain or system at any of the Company Properties, together with each amendment,
guaranty or other agreement or document binding on the Company or applicable
Subsidiary and relating thereto (each, a “ Franchise Agreement”), and identifies
each Company Property that is subject to such Franchise Agreement, the Company
or the Subsidiary that is a party to such agreement, the date of such agreement
and each amendment relating thereto. The Company has provided Purchaser with
true, complete and correct copies of all Franchise Agreements. With respect to
each Franchise Agreement, (x) such Franchise Agreement is valid and in full
force and effect, (y) the applicable Subsidiary is not in default under such
Franchise Agreement and, to the knowledge of the Company or the Operating
Partnership, the applicable counterparty is not in default under such Franchise
Agreement and (z), except as set forth in Section 2.01(d) of the Disclosure
Schedules, none of the Company or any of its Subsidiaries has received written
notice that it has violated or is in default under such Franchise Agreement,
except in the case of clauses (x), (y) and (z), (i) for violations or defaults
that have been cured or (ii) as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 



 -15- 

 

 

(vii)            No purchase option, right of first refusal, right of first
offer or rights to purchase has been exercised under any Major Lease, Ground
Lease, Management Agreement or Franchise Agreement with respect to a Company
Property for which the purchase has not closed prior to the date of this
Agreement.

 

(viii)           Other than as set forth in Section 2.01(s)(viii) of the
Disclosure Schedules, there are no unexpired options to purchase agreements,
rights of first refusal or first offer or any other rights to purchase or
otherwise acquire any Company Property or any portion thereof in favor of any
third party. There are no other outstanding rights or agreements to enter into
any contract for sale, ground lease or letter of intent to sell or ground lease
any Company Property or any portion thereof.

 

(ix)            The Company and its Subsidiaries have good and valid title to,
or a valid and enforceable leasehold interest in, or other right to use, all
personal property owned, used or held for use by them (other than property owned
by tenants and used or held in connection with the applicable tenancy), except
as, would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. None of the Company’s or any of its Subsidiaries’
ownership of or leasehold interest in any such personal property is subject to
any Liens, except for Company Permitted Liens.

 

(x)            Section 2.01(s)(ii)(1) of the Disclosure Schedules sets forth a
true, correct and complete list of all loan agreements, mortgages, deeds of
trust, notes, pledge and security agreements, guaranties and any amendments,
modifications, supplements, renewals and extensions related thereto, other than
non-material amendments or modifications of an administrative nature, to a Lien
relating to any indebtedness encumbering the Company Properties or any of the
Company’s Subsidiaries (the “Loan Documents”). With respect to each, (x) such
Loan Documents are valid and in full force and effect, (y) except as set forth
in Section 2.01(d) of the Disclosure Schedules, the Company or the applicable
Subsidiary is not in material default under such Loan Documents and, to the
Company's knowledge, the applicable counterparty is not in material default
under such Loan Documents, and (z) and none of the Company or any of its
Subsidiaries has received written notice that it has violated or is in default
under such Loan Documents.

 

(t)            Internal Control over Financial Reporting. The Company and each
of the Subsidiaries maintain effective internal control over financial reporting
(as defined under Rules 13a-15 and 15d-15 under the Exchange Act) and a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(v) the interactive data in extensible Business Reporting Language incorporated
by reference in the SEC Reports fairly presents the information called for in
all material respects and is prepared in accordance with the Commission’s
rules and guidelines applicable thereto; and since the date of the last audited
financial statements of the Company included in the SEC Reports, the Company is
not aware of (a) any significant deficiency or material weakness in the design
or operation of its internal controls over financial reporting which are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information to management and the Board, or
(b) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal control over
financial reporting.

 



 -16- 

 

 

 

(u)            Disclosure Controls. The Company and each of the Subsidiaries
have established and maintain disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) under the Exchange Act), which (i) are designed to
ensure that material information relating to the Company, including its
consolidated subsidiaries, is made known to the Company’s principal executive
officer and its principal financial officer by others within those entities,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared, and (ii) are effective in all material respects
to perform the functions for which they were established.

 

(v)            Compliance with Sarbanes-Oxley Act of 2002. There is and has been
no failure on the part of the Company and the Subsidiaries and any of the
officers and directors of the Company and the Subsidiaries, in their capacities
as such, to comply in all material respects with the provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder
and with which the Company is required to comply, including Section 402 related
to loans and Sections 302 and 906 related to certifications.

 

(w)            REIT Status. Except as set forth in Section 2.01(w) of the
Disclosure Schedules, beginning with its taxable year ending on December 31,
2015, and through and including the Initial Closing Date (or any Subsequent
Closing Date, as applicable), the Company (i) has been organized and operated in
conformity with the requirements to qualify as a REIT within the meaning of
Sections 856 through 860 of the Code, and the current and proposed method of
operation for the Company is expected to enable it to continue to meet the
requirements for qualification as a REIT through and including the Initial
Closing Date (or any Subsequent Closing Date, as applicable), and (ii) has not
taken or omitted to take any action which would reasonably be expected to result
in the Company’s failure to qualify as a REIT, and no challenge to the Company’s
status as a REIT is pending or threatened in writing. No Subsidiary of the
Company is a corporation for United States federal income tax purposes, other
than a corporation that qualifies as a “qualified REIT subsidiary” within the
meaning of Section 856(i)(2) of the Code or a “taxable REIT subsidiary” within
the meaning of Section 856(1) of the Code, and no Subsidiary of the Company owns
assets (including, without limitation, securities) that would cause the Company
to violate Section 856(c)(4) of the Code, taking into account the entity that
holds such assets. The Company’s dividends paid deduction, within the meaning of
Section 561 of the Code, for each taxable year, taking into account any
dividends subject to Sections 857(b)(9) or 858 of the Code, has not been less
than the Company's REIT taxable income, as defined in Section 857(b)(2) of the
Code, determined without regard to any dividends paid deduction for such year
and by excluding the Company’s net capital gain for such year.

 

(x)             Intellectual Property. The Company and each Subsidiary own or
possesses adequate licenses or other rights to use all patents, trademarks,
service marks, trade names, copyrights, software and design licenses, trade
secrets, manufacturing processes, other intangible property rights and know-how
(collectively “Intangibles”) necessary to entitle the Company and each
Subsidiary to conduct its business as described in the SEC Reports, and neither
the Company nor any Subsidiary has received notice of infringement of or
conflict with (and neither the Company nor any Subsidiary knows of any such
infringement of or conflict with) asserted rights of others with respect to any
Intangibles which would reasonably be expected to have a Material Adverse
Effect.

 



- 17 -

 

 

(y)            Brokers' Fees and Expenses. Other than the fees of Hodges Ward
Elliott and Hollister Associates, no brokerage or finder’s fees or commissions
are or will be payable by the Company or any of its Subsidiaries to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated herein.

 

(z)             Investment Company Status. Neither the Company nor any of its
Subsidiaries is, and after giving effect to the offering and sale of the
Securities will be, an “investment company” or an entity “controlled” by an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended.

 

(aa)           Registration Rights. Except as disclosed in the SEC Reports,
there are no Persons with registration or other similar rights to have any
equity or debt securities, including securities which are convertible into or
exchangeable for equity securities, registered pursuant to any registration
statement or otherwise registered by the Company or the Operating Partnership
under the Securities Act, all of which registration or similar rights are fairly
summarized in the SEC Reports.

 

(bb)          Environmental Compliance. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(i) to the knowledge of the Company or the Operating Partnership, neither the
Company nor the Subsidiaries is in violation of any federal, state, local or
foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (ii) each of the Company and the Subsidiaries has all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (iii) there are no pending
or, to the knowledge of the Company or the Operating Partnership, threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigations or
proceedings relating to any Environmental Law against the Company or the
Subsidiaries, and (iv) to the knowledge of the Company or the Operating
Partnership, there are no events or circumstances that would reasonably be
expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company or the Subsidiaries relating to Hazardous
Materials or any Environmental Laws.

 

(cc)           Labor Matters, Etc. Neither the Company nor any Subsidiary has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wages and hours law, nor any state law precluding
the denial of credit due to the neighborhood in which a property is situated,
the violation of any of which would reasonably be expected to have a Material
Adverse Effect.

 



- 18 -

 

 

(dd)          ERISA. The Company and each of the Subsidiaries are in compliance
in all material respects with all presently applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company or any of the Subsidiaries would have
any liability; the Company and each of the Subsidiaries have not incurred and do
not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Section 412 or
4971 of the Code; and each “pension plan” for which the Company and each of its
Subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

 

(ee)          Loans to Officers or Directors. Except as otherwise disclosed in
the SEC Reports, there are no outstanding loans, extensions of credit or
advances or guarantees of indebtedness by the Company or any of the Subsidiaries
to or for the benefit of any of the officers or directors of the Company or any
of the Subsidiaries or any of the members of the families of any of them.

 

(ff)            Anti-Money Laundering. Neither the Company nor the Subsidiaries,
nor, to the Company’s or the Operating Partnership’s knowledge, any employee or
agent of the Company or the Subsidiaries, has made any payment of funds of the
Company or the Subsidiaries or received or retained any funds in violation of
any law, rule or regulation, including without limitation the “know your
customer” and anti-money laundering laws of any jurisdiction (collectively, the
“Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or the Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or the Operating Partnership, threatened.

 

(gg)          Sanctions. Neither the Company nor the Subsidiaries, nor, to the
knowledge of the Company or the Operating Partnership, any director, officer,
agent, employee or Affiliate of the Company or the Subsidiaries is currently
subject to any U.S. sanctions administered by the United States Government,
including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”); and the Company will not directly or indirectly use
the proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person or entity, for the purpose of financing the activities of any
Person currently the subject of Sanctions or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions. For the past five years, the Company and its Subsidiaries have not
knowingly engaged in and are not now knowingly engaged in any dealings or
transactions with any Person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any country subject to
Sanctions.

 

(hh)          No Material Adverse Change. Subsequent to the respective dates as
of which information is given in the SEC Reports, and except as may be discussed
in the SEC Reports or set forth in Section 2.01(hh) of the Disclosure Schedules,
there has not been (A) any Material Adverse Change or any development that could
reasonably be expected to result in a Material Adverse Change, whether or not
arising in the ordinary course of business, (B) any transaction that is material
to the Company and the Subsidiaries taken as a whole, contemplated or entered
into by the Company or any of the Subsidiaries, (C)  any obligation, contingent
or otherwise, directly or indirectly incurred by the Company or any Subsidiary
that is material to the Company and the Subsidiaries taken as a whole, or
(D) any dividend or other distribution of any kind declared, paid or made by the
Company on any class of its capital stock or by the Operating Partnership on its
Units, other than, with respect to Subsequent Closing Dates, dividends or other
distributions made in compliance with the Transaction Documents.

 



- 19 -

 

 

(ii)            General Solicitation. Neither the Company nor the Operating
Partnership, nor any other Person authorized by the Company or the Operating
Partnership to act on its behalf, has engaged in a general solicitation or
general advertising (within the meaning of Regulation D of the Securities Act)
of investors with respect to offer or sales of the Securities.

 

(jj)            No Integrated Offering. None of the Company, its Subsidiaries or
the Operating Partnership, nor, to the knowledge of the Company or the Operating
Partnership, any Person acting on their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the offering or issuance of the Securities
to be integrated with prior offerings by the Company or any of its Subsidiaries
for purposes of the Securities Act that would cause Regulation D or any other
applicable exemption from registration under the Securities Act to be
unavailable, or would cause any applicable state securities law exemptions to be
unavailable, nor will the Company, any of its Subsidiaries or the Operating
Partnership take any action or steps that would cause the offering or issuance
of the Securities to be integrated with other offerings.

 

(kk)           No Registration. Assuming the accuracy of the Purchaser's
representations and warranties set forth in Section 2.02, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser as contemplated hereby.

 

Section 2.02.           Representations, Warranties and Covenants of the
Purchaser. Each of the Purchaser, severally but not jointly, represent and
warrant to, and covenant with, the Company and the Operating Partnership, as of
the date of this Agreement and the Initial Closing Date (or any Subsequent
Closing Date, as applicable), that:

 

(a)            Organization. The Purchaser is a corporation, general or limited
partnership or limited liability company duly organized and validly existing and
in good standing under the Laws of the state of its formation.

 

(b)            Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Securities, including
investments in securities issued by the Company and comparable entities, and has
the ability to bear the economic risks of an investment in the Securities;
(ii) the Purchaser is acquiring the Securities in the ordinary course of its
business and for its own account for investment only and with no intention of
distributing any Securities or any arrangement or understanding with any other
Persons regarding the distribution of any Securities (this representation and
warranty does not limit the Purchaser’s right to sell in compliance with the
Securities Act and the rules and regulations promulgated under the Exchange Act
and the Securities Act (together, the “Rules and Regulations”)); (iii) the
Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any Securities, nor will the Purchaser engage in
any Short Sale (as defined below) that results in a disposition of any
Securities by the Purchaser, except in compliance with the Securities Act and
the Rules and Regulations and any applicable state securities laws; and (iv) the
Purchaser has received all documents requested by the Purchaser, if any, and has
carefully reviewed such documents and understands the information contained
therein, prior to the execution of this Agreement. If other than an individual,
the Purchaser also represents it has not been organized solely for the purpose
of acquiring the Securities.

 



- 20 -

 

 

(c)            Institutional Accredited Investor. Each of the ultimate
beneficial holders of equity interests in the Purchaser is an institutional
accredited investor (as defined in Rule 501(a) of Regulation D under the
Securities Act).

 

(d)            Reliance on Exemptions. The Purchaser understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of the Securities Act, the Rules and
Regulations and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities. In furtherance thereof,
the Purchaser represents and warrants as follows:

 

(i)            The Purchaser realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Purchaser's
representations contained herein, the Purchaser is merely acquiring the
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. The Purchaser attests that it
does not have any such intention.

 

(ii)            The Purchaser realizes that the basis for exemption would not be
available if the offering of the Securities is part of a plan or scheme to evade
registration provisions of the Securities Act or any applicable state or federal
securities laws.

 

(e)            No Reliance. In making a decision to purchase the Securities, the
Purchaser: (i) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
securities; (ii) will exercise independent judgment in evaluating the
recommendations of any broker-dealer or its associated Persons; and
(iii) confirms that it has undertaken an independent analysis of the merits and
risks of an investment in the Company, based on the Purchaser’s own financial
circumstances.

 

(f)            Confidentiality. The Purchaser understands that this private
placement is strictly confidential and proprietary to the Company. The Purchaser
acknowledges that it is prohibited from reproducing or distributing the
Transaction Documents, in whole or in part, or divulging or discussing any of
their contents, except to its financial, investment or legal advisors in
connection with its proposed investment in the Securities, and agrees to keep
such information confidential. Further, the Purchaser understands that the
existence and nature of all conversations regarding the Company and this
offering must be kept strictly confidential. The Purchaser understands that the
federal securities laws impose restrictions on trading based on information
relating to this offering.

 

(g)            Investment Decision. The Purchaser understands that nothing in
this Agreement or any other materials presented to the Purchaser in connection
with the purchase and sale of the Securities constitutes legal, tax or
investment advice. The Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.

 



- 21 -

 

 

(h)            Risk of Loss. The Purchaser understands that its investment in
the Securities involves a significant degree of risk, including a risk of total
loss of the Purchaser’s investment, and the Purchaser has full cognizance of and
understands all of the risk factors related to the Purchaser’s purchase of the
Securities, including the risk factors set forth in the SEC Reports.

 

(i)             No Additional Representation. No oral or written representations
or warranties have been made, or information furnished, to the Purchaser or its
advisors, if any, by the Company, the Operating Partnership or any of their
respective officers, employees, agents, sub-agents, Affiliates, advisors or
subsidiaries in connection with this offering, other than any representations
contained herein, and in purchasing the Securities, the Purchaser is not relying
upon any representations other than those contained herein.

 

(j)             No Approval. Neither the Commission nor any state securities
commission has approved the Securities or passed upon or endorsed the merits of
the offering.

 

(k)            No General Solicitation. The Purchaser is unaware of, is in no
way relying on, and did not become aware of, the offering through or as a result
of, any form of general solicitation or general advertising, including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, or electronic mail over the Internet, in connection with the offering and
is not subscribing for Securities and did not become aware of the offering
through or as a result of any seminar or meeting to which the Purchaser was
invited by, or any solicitation of a subscription by, a Person not previously
known to the Purchaser in connection with investments in securities generally.

 

(l)             Forward-Looking Statements. The Purchaser acknowledges that any
estimates or forward-looking statements or projections furnished by the Company
to the Purchaser were prepared by the management of the Company in good faith,
but that the attainment of any such projections, estimates or forward-looking
statements cannot be guaranteed by the Company or its management and should not
be relied upon.

 

(m)            Legend. The Purchaser understands that, until such time as the
Securities may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold and except if and to the extent otherwise provided below in
this Section 2.02, the Securities will bear a restrictive legend in
substantially the following form:

 

“THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES
LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

 



- 22 -

 

 

Except for any legend required by the MGCL or the Company's charter, the
Securities shall not be required to contain any legend (including the legend set
forth above in this Section 2.02) while a registration statement covering the
resale of such Securities is effective under the Securities Act. The Company
shall cause its counsel to issue a legal opinion to the Transfer Agent if
required by the Transfer Agent to effect the removal of the legend hereunder,
provided, that such legend is not required pursuant to the foregoing provisions
of this paragraph.

 

(n)            Stop Transfer. When issued, the Securities will be subject to a
stop transfer order with the Transfer Agent that restricts the transfer of such
shares except upon receipt by the Transfer Agent of written instructions from
the Company authorizing such transfer.

 

(o)            Authority; Validity; Enforcement. The Purchaser further
represents and warrants to, and covenants with, the Company that (i) the
Purchaser has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, (ii) the making and performance of this Agreement by the
Purchaser and the consummation of the transactions herein contemplated will not
violate any applicable provision of the organizational documents of the
Purchaser or conflict with, result in the breach or violation of, or constitute,
either by itself or upon notice or the passage of time or both, a default under
any material agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which the Purchaser is a party or, any
statute or any authorization, judgment, decree, order, rule or regulation of any
court or any regulatory body, administrative agency or other governmental agency
or body applicable to the Purchaser, (iii) no consent, approval, authorization
or other order of any court, regulatory body, administrative agency or other
governmental agency or body is required on the part of the Purchaser for the
execution and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement, (iv) upon the execution and delivery of this
Agreement, this Agreement shall constitute a legal, valid and binding obligation
of the Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
the enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution, including, but not limited to, the indemnification and
contribution provisions, as applicable, contained in Section 4.01 hereof may be
limited by federal or state securities laws or the public policy underlying such
laws and (v) there is not in effect any order enjoining or restraining the
Purchaser from entering into or engaging in any of the transactions contemplated
by this Agreement.

 

(p)            Certain Transactions. Other than consummating the transactions
contemplated hereunder, the Purchaser has not, nor has any Person acting on
behalf of or pursuant to any understanding with the Purchaser, directly or
indirectly executed any purchases or sales, including all “short sales” as
defined in Rule 200 of Regulation SHO under the Exchange Act (“Short Sales”), of
the securities of the Company during the period commencing as of December 31,
2019 and ending immediately prior to the execution hereof.

 



- 23 -

 

 

(q)            Access to Information. The Purchaser acknowledges that it has had
the opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

(r)            Securities Law Restriction. The Purchaser hereby acknowledges
that it has received and will remain in possession of material, non-public
information about the Company. The Purchaser further acknowledges that it and
its representatives are aware that the U.S. securities laws prohibit any Person
who has material, non-public information about an issuer from purchasing or
selling, directly or indirectly, securities of such issuer (including entering
into hedge transactions involving such securities), or from communicating such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities. The
Purchaser hereby agrees that it will not use or knowingly permit any controlled
Purchaser/Affiliate (as defined below) to use any of the material non-public
information about the Company in contravention of the U.S. securities laws, and
the Purchaser will not purchase or sell the Company’s securities or any
securities convertible into or exchangeable for any of the Company’s securities
prior to the time that such information is no longer material or made public by
the Company.

 

(s)            Litigation. There is no action, claim, hearing, charge,
complaint, demand, challenge, suit, proceeding or investigation pending or, to
the knowledge of the Purchaser, threatened against, nor any outstanding order
against, the Purchaser before or by any governmental authority other than any
such that would not, individually or in the aggregate, reasonably be expected to
materially impair the ability of the Purchaser to consummate the transactions
contemplated by this Agreement.

 

(t)            Available Funds. The Purchaser will have available to it at the
Initial Closing Date (and any Subsequent Closing Date, as applicable) sufficient
immediately available funds to enable it to satisfy in full at the Initial
Closing Date (and any Subsequent Closing Date, as applicable) its entire funding
obligation hereunder with respect to such closing.

 

(u)            Non-Reliance on Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans. In connection with the due
diligence investigation of the Company, the Operating Partnership and their
respective subsidiaries by the Purchaser, the Purchaser and its representatives
have received and may continue to receive from the Company and its
representatives certain estimates, projections, forecasts and other
forward-looking information, as well as certain business plan information
containing such information, regarding the Company, the Operating Partnership,
their respective subsidiaries and their respective businesses and operations.
The Purchaser hereby acknowledges that there are uncertainties inherent in
attempting to make such estimates, projections, forecasts and other
forward-looking statements, as well as in such business plans, including,
without limitation, uncertainties related to the effects of COVID-19 on the
Company and the lodging and travel industries, with which the Purchaser is
familiar, that the Purchaser is making its own evaluation of the adequacy and
accuracy of all estimates, projections, forecasts and other forward-looking
information, as well as such business plans, so furnished to the Purchaser
(including the reasonableness of the assumptions underlying such estimates,
projections, forecasts, forward-looking information or business plans), and that
except for fraud, the Purchaser will have no claim against the Company, the
Operating Partnership, any of their respective subsidiaries or any of their
respective representatives, with respect to such estimates, projections,
forecasts, forward-looking information or business plans.

 



- 24 -

 

 

Article III

 

COVENANTS

 

Section 3.01.           Reasonable Best Efforts. Each party shall use its
reasonable best efforts timely to satisfy each of the covenants and conditions
to be satisfied by it as provided in Section 1.3 of this Agreement.

 

Section 3.02.           Blue Sky. The Company, on or before the Initial Closing
Date (or any Subsequent Closing Date, as applicable), shall take such action as
is necessary in order to obtain an exemption for or to qualify the Securities,
as applicable, for purchase by the Purchaser at the Initial Closing Date (or any
Subsequent Closing Date, as applicable) pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States, if
any, and shall provide evidence of any such action so taken to the Purchaser on
or prior to the Initial Closing Date (or any Subsequent Closing Date, as
applicable). The Company shall make all filings and reports relating to the
offer and issue of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Initial Closing Date
(or any Subsequent Closing Date, as applicable); provided, however, the Company
shall not for any such purpose be required to qualify generally to transact
business as a foreign corporation or as a dealer in securities in any
jurisdiction or to consent to general service of process in any jurisdiction.

 

Section 3.03.           Reporting Status. From the date hereof until the date on
which the Purchaser shall have sold all the Initial Shares and any Additional
Shares purchased by the Purchaser or are able to sell all such securities under
Rule 144 without the requirement for the Company to be in compliance with the
current public information required thereunder and without volume or manner of
sale restrictions and none of the Warrants is outstanding (the “Reporting
Period”), the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act, including any extension period
under Rule 12b-25 of the Exchange Act, and the Company shall not terminate its
status as an issuer required to file those reports it is currently required to
file under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would otherwise permit such termination.

 

Section 3.04.           Director Designation and Election Rights. (a) Purchaser
shall have the right to designate or elect two (2) or one (1) director(s) to the
Board (each, a “Purchaser Director”) to the extent provided in the Articles
Supplementary. The initial Purchaser Directors designated by the Purchaser shall
be Russell Gimelstob and Alex Halpern, which persons the Company acknowledges
are acceptable to the Board and Nominating and Governance Committee of the
Board. Any Purchaser Director shall be reasonably acceptable to the Board or
Nominating and Governance Committee of the Board.

 



- 25 -

 

 

(b)            The Company’s obligations with respect to the Purchaser Directors
pursuant to this Section 3.04 and the Articles Supplementary shall in each case
be subject to the Purchaser Directors' satisfaction of all requirements
regarding service as a director of the Company under applicable Law and the
listing rules of the New York Stock Exchange (the “NYSE Rules”) regarding
service as a director of the Company, regardless of whether the NYSE Rules then
apply to the Company, solely to the extent as has been or will be applicable to
all other non-executive directors of the Company, and all other criteria and
qualifications for service as a director applicable to all non-executive
directors of the Company. The Purchaser shall cause each Purchaser Director
(A) to make himself or herself reasonably available for interviews, (B) to
consent to such reference and background checks or other investigations as the
Board may reasonably request in order to determine such Purchaser Director meets
the requirements to serve as a Purchaser Director as contemplated hereunder,
solely to the extent such checks or investigations have been or will be required
from all other non-executive directors of the Company, and (C) to provide to the
Company a completed copy of the directors and officers questionnaire submitted
by the Company to its other directors in the ordinary course of business. No
Purchaser Director shall be eligible to serve as a director if he or she (x) has
been involved in any of the events enumerated under Item 2(d) or (e) of Schedule
13D under the Exchange Act or Item 401(f), other than Item 401(f)(1), of
Regulation S-K under the Securities Act or (y) is subject to any outstanding
order, judgment, injunction, ruling, writ or decree of any governmental
authority prohibiting service as a director of any public company. In the event
that a Purchaser Director no longer satisfies all the requirements set forth in
(1) the immediately preceding sentence and (2) the first sentence of this
Section 3.04(b), such Purchaser Director's term of office shall immediately
terminate in accordance with the Articles Supplementary, and the vacancy
resulting from the termination of such Preferred Stock Director’s term of office
may be filled as provided in the Articles Supplementary. As a condition to a
Purchaser Director’s designation or election to the Board, pursuant to this
Section 3.04, such Purchaser Director must provide to the Company:

 

(i)            all information reasonably requested by the Company that is
required to be or is customarily disclosed for directors, candidates for
directors and their respective Affiliates and representatives in a proxy
statement or other filings in accordance with applicable Law, the NYSE Rules or
the Company's charter or corporate governance guidelines;

 

(ii)            all information reasonably requested by the Company in
connection with assessing eligibility, independence and other criteria
applicable to directors or satisfying compliance and legal or regulatory
obligations, solely to the extent such information has been or will be required
from all other non-executive directors of the Company; and

 

(iii)           an undertaking in writing by the Purchaser Director:

 

(A)            to be subject to, bound by and duly comply with a standard
confidentiality agreement in a form acceptable to the Company, the code of
conduct and other policies of the Company, in each case, solely to the extent
applicable to all other non-executive directors of the Company; and

 

(B)            at the request of the Board, to recuse himself or herself from
any deliberations or discussions of the Board or any committee thereof regarding
matters arising under the Transaction Documents that, in the reasonable
determination of the directors of the Company other than a Purchaser Director,
present actual or potential conflicts of interest with the Company or other
matters that, in the reasonable determination of the directors of the Company
other than a Purchaser Director, present actual or potential conflicts of
interest with the Company (the “Recusal Matters”).

 



- 26 -

 

 

(c)            The Company shall indemnify each Purchaser Director, advance
expenses to each Purchaser Director and provide each Purchaser Director with
director and officer insurance to the same extent as it indemnifies, advances
expenses to, and provides such insurance to, other non-executive members of the
Board in their capacities as members of the Board, pursuant to the Company's
Organizational Documents, the MGCL or otherwise. The Company hereby acknowledges
that the Purchaser Directors may have rights to indemnification and advancement
of expenses provided by the Purchaser or its Affiliates (directly or through
insurance obtained by any such entity) (collectively, the “Director
Indemnitors”). The Company hereby agrees and acknowledges that (i) it is the
indemnitor of first resort with respect to the Purchaser Directors and (ii) it
shall be required to advance expenses incurred by the Purchaser Directors,
subject to applicable law and the terms of the Company's Organizational
Documents, without regard to any rights the Purchaser Directors may have against
the Director Indemnitors. These rights shall be a contract right.

 

(d)            Purchaser Directors shall not receive any compensation other than
reimbursement of expenses in connection with serving on the Board, and shall not
be entitled to serve on any committees of the Board; provided, however, that the
Company shall not establish a committee of the Board, customarily referred to as
an executive committee of the Board, to which the Board delegates authority to
act on its behalf in conducting its general oversight of the Company (as opposed
to oversight of a particular area, transaction or process) unless the Company
invites at least one Purchaser Director to participate as a member of such
executive committee. The Purchaser Directors shall be permitted to attend all
meetings of all committees of the Board, other than meetings or portions thereof
relating to a Recusal Matter, and all information delivered to members of the
Board committees shall be delivered to the Purchaser Directors at substantially
the same time as delivered to members of such committees, other than materials,
or relevant portions thereof, relating to Recusal Matters.

 

(e)            Until the occurrence of the Second Fall-Away Date (as defined in
the Articles Supplementary), if the Purchaser elects not to designate or elect a
Purchaser Director in accordance with the Articles Supplementary, the Purchaser,
acting by the consent in writing by the holders of a majority of the liquidation
preference of the Series B Preferred Stock then outstanding (the “Majority
Holders”), may cause one (1) Purchaser Director to be appointed as a non-voting
observer of the Board (the “Purchaser Board Observer”). The Purchaser Board
Observer shall be permitted to attend, strictly as an observer, meetings of the
Board and its committees and material information delivered to the Board and its
committees shall be delivered to the Purchaser Board Observer at substantially
the same time as delivered to other non-executive directors and/or committee
members, as applicable; provided, however, that the Company shall have the right
to withhold any information and to exclude the Purchaser Board Observer from all
or any portion of any meeting if access to such information or attendance at
such meeting or portion of a meeting could reasonably be expected to
(i) adversely affect the attorney-client privilege or work product protection,
(ii) violate any applicable law, or (iii) violate the terms of any
confidentiality agreement or other contract with a third party. The Purchaser
Board Observer shall not have any voting rights with respect to any matters
considered or determined by the Board or any committee thereof, or be entitled
to receive any compensation or reimbursement of expenses in his or her capacity
as Purchaser Board Observer. Any action taken by the Board at any meeting will
not be invalidated by the absence of the Purchaser Board Observer at such
meeting. The Purchaser Board Observer shall be subject to the requirements of
this Section 3.04 to the same extent as Purchase Directors. For the avoidance of
doubt, no Purchaser Board Observer shall be permitted to attend meetings of the
Board or receive information delivered to the Board in connection with Recusal
Matters.

 



- 27 -

 

 

(f)             Each Purchaser Director shall be permitted to share Confidential
Information in his or her capacity as such with the Purchaser and its directors,
officers and employees who are involved in Purchaser's oversight of its
investment in the Company so long as such Persons remain subject to the
confidentiality provisions in Section 3.20; provided, that so long as a
Purchaser Director receives Confidential Information in his or her capacity as
such, any such confidentiality provisions herein shall remain in effect.

 

(g)            The Purchaser may, in its sole discretion, elect in a duly
written notice to the Corporation signed by the Majority Holders to irrevocably
waive its right to designate or elect Purchaser Directors or Purchaser Board
Observers.

 

(h)            The Company shall not amend Article III, Section 14 of its Second
Amended and Restated Bylaws, in effect as of the date hereof, without the prior
written consent of the Majority Holders. In addition, to the maximum extent
permitted from time to time by the laws of the State of Maryland, the Company
hereby renounces, and the Board has adopted a resolution renouncing, any
interest or expectancy in, or any right to be offered an opportunity to
participate in, business opportunities or classes or categories of business
opportunities that are developed by or presented to one or more of the Purchaser
Directors, even if the opportunity is one that the Company or its subsidiaries
might reasonably be deemed to have pursued or had the ability or desire to
pursue if granted the opportunity to do so, and no Purchaser Director shall be
required to communicate or offer such business opportunity to the Company or any
of the Company’s Affiliates.

 

(i)             Until such time as neither the Series B Preferred Stock nor the
Warrant is outstanding, the Company shall not take any action so as to cause the
application of Title 3, Subtitle 7 of the Maryland General Corporation Law, or
any successor statute, to any Common Stock beneficially owned by the Purchaser.

 

Section 3.05.           Standstill. Until the later of (x) the second
anniversary of the Closing Date; and (y) the Purchaser no longer has information
rights under Section 3.08, neither the Purchaser nor any of its Affiliates
shall, and the Purchaser shall cause each of its Affiliates not to, directly or
indirectly, in any manner:

 

(a)            purchase or otherwise acquire legal or beneficial ownership of
(1) any voting securities or any evidences of indebtedness, whether in the form
of loans or debt securities, of the Company or its Subsidiaries or any joint
venture in which the Operating Partnership or any Subsidiary is a member, or any
Units (other than pursuant to the Warrants), (2) any rights or options to
acquire, or securities convertible into or exercisable for, any such securities
or indebtedness or (3) any contracts or instruments in any way related to the
acquisition, or price, of any such securities or indebtedness (whether
beneficially, constructively or synthetically through any derivative or trading
position or otherwise), except, in each case, excluding (A) issuances by the
Operating Partnership of OP Units acquired upon the exercise of the Warrants or
issuances by the Company of shares of Common Stock acquired upon exchange of OP
Units and (B) acquisition by any holder of securities in accordance with
Section 12 of the Articles Supplementary;

 



- 28 -

 

 

(b)            solicit proxies or electronic written consents of stockholders
with respect to, or from the holders of, any voting securities of the Company or
any Units, or make, or in any way participate in, any solicitation of any proxy,
consent or other authority to vote any voting securities of the Company with
respect to the election of directors that have not been approved and recommended
by the independent directors of the Company (and for purposes of this
Section 3.05(b), “independent directors” shall exclude any Purchaser Director)
or any other matter that has not been approved and recommended by the
independent directors of the Company, otherwise conduct any nonbinding
referendum with respect to the Company, or become a participant in, or seek to
advise or knowingly encourage any Person in, any proxy contest or any
solicitation with respect to the Company not approved and recommended by the
independent directors of Company, including relating to the removal or the
election of directors;

 

(c)            except as between and among the Purchaser and its Affiliates,
form, join or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to any securities of the Company or its
Subsidiaries;

 

(d)            advise, knowingly encourage or participate in any effort by a
third party with respect to the matters set forth in Section 3.05(b) above, or
deposit any securities in a voting trust or subject any securities to any voting
agreement or other arrangement of similar effect other than the voting
agreements and arrangements provided for in the Transaction Documents;

 

(e)            call, or publicly request the call of, a special meeting of the
stockholders of the Company or the limited partners of the Operating
Partnership, or make a proposal (whether pursuant to Rule 14a-8 under the
Exchange Act or otherwise) at any meeting of the stockholders of the Company or
the limited partners of the Operating Partnership, or seek the removal of any
director from the Board (other than any Purchaser Director);

 

(f)            solicit, effect, publicly offer or propose to effect, cause, or
finance or in any way knowingly assist or facilitate any other Person to effect
or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, or make any public statement with respect to, any merger,
consolidation, business combination, tender or exchange offer, sale or purchase
of assets, sale or purchase of securities, dissolution, liquidation,
restructuring, recapitalization or similar transactions of or involving the
Company or any of its Subsidiaries;

 

(g)            make or issue, or cause to be made or issued, any public
disclosure, statement, comment or announcement, including the filing or
furnishing of any document or report with the Commission or any other
governmental agency or any disclosure to any journalist or analyst or the press
or media (including social media), in support of any solicitation described in
Section 3.05(b);

 

(h)            solicit, employ, or engage any person who is or was within the
prior six months an employee of the Company or its Affiliates, or induce or
attempt to induce any such employee or an independent contractor of the Company
or its Affiliates, to leave his or her employment or engagement with the Company
or its Affiliates, as applicable; provided that Purchaser may employ any Person
pursuant to a general solicitation for hire and not as a result of a specific
solicitation of such Person, take any action which would reasonably be expected
to cause or require the Company to make a public announcement regarding any of
the foregoing, or publicly request to amend, waive or terminate any provision of
this Section 3.05;

 



- 29 -

 



 

(i)            advise, assist, encourage or seek to persuade others to take any
action with respect to any of the foregoing; it being understood and agreed that
nothing in this Agreement shall in any way limit the activities of any director
of the Company taken in good faith in his or her capacity as a director; or

 

(j)            contest the validity or enforceability of this Section 3.05;
provided, that nothing in this Agreement shall restrict Purchaser from acquiring
shares of the Company’s Common Stock upon redemption of any OP Units or
enforcing or exercising their rights under the terms of the Series B Preferred
Stock or the Transaction Documents.

 

(k)            Notwithstanding the provisions of this Section 3.05, the
provisions of this Section 3.05 shall not restrict the Purchaser or its
Affiliates and representatives from participating in any process approved,
conducted or initiated by the Company or its Affiliates pursuant to which the
Company or any of its debt, equity, businesses or assets are proposed to be
financed, sold or otherwise disposed of.

 

Section 3.06.          Voting Agreement: For so long as the Purchaser
beneficially own shares of Common Stock, Warrants or OP Units that represent, in
the aggregate and on an-as exercised basis, at least 4.0% of the Company's
outstanding Common Stock plus OP Units plus OP Units issuable upon exercise of
the Warrants, and provided that dividends on the Series B Preferred Stock then
held by the Purchaser are not in arrears, the Purchaser shall vote all shares of
Common Stock held by them (a) in favor of each director nominee recommended by
the Board for approval; (b) against any director nominee that has not been
recommended by the Board; and (c) in favor of any “say-on-pay” proposal. The
provisions of this Section 3.06 shall not apply to the consent rights of the
holders of Series B Preferred Stock set forth in Section 11 of the Articles
Supplementary. The Purchaser does hereby constitute and appoint the Company, as
proxy for the Purchaser, with full power of substitution, to exercise the
Purchaser’s voting obligations under this Section 3.06 and affirms that this
proxy is given in connection with this Agreement and that this proxy is coupled
with an interest and is irrevocable.

 

Section 3.07.           Use of Proceeds. The Company shall use the proceeds from
the issue of Securities at the Initial Closing and the issue of Additional
Securities at each Subsequent Closing solely for the purposes set forth in
Section 3.07 of the Disclosure Schedules.

 

Section 3.08.           Information Rights. The Company agrees to send the
following to the Purchaser during such period as the Series B Preferred Stock
remains outstanding, unless the following are filed with the Commission through
EDGAR and are available to the public through the EDGAR system: (i) within one
(1) Business Day after the filing thereof with the Commission, a copy of its
Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the Securities Act; (ii) within one (1) Business
Day after the release thereof, facsimile or e-mailed copies of all press
releases issued by the Company or any of its Subsidiaries, (iii) copies of any
notices and other information made available or given to the stockholders of the
Company generally, contemporaneously with the making available or giving thereof
to the stockholders, (iv) promptly following request by the Purchaser, monthly
Smith Travel Research Reports for each of the Company’s and its Subsidiaries’
properties and assets and (v) quarterly, unaudited property-level financials. As
used herein, “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in the City of New York are authorized or required
by law to remain closed. The Purchaser may, in its sole discretion, elect in a
duly written notice to the Corporation signed by the Majority Holders to
irrevocably waive its right to information set forth in this Section 3.08.

 



- 30 -

 

 

Section 3.09.           Fees and Expenses. At the Initial Closing, the Company
shall reimburse the Purchaser for all reasonably documented out-of-pocket
expenses incurred by Purchaser or its Affiliates in connection with the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents, including, without limitation, legal fees, consultant fees, third
party vendor fees, and due diligence costs, in an amount not to exceed
$1,000,000. The Company shall pay all Transfer Agent fees (including, without
limitation, any fees required for same-day processing of any instruction letter
delivered by the Company and any exercise notice delivered by a Purchaser),
stamp taxes and other taxes and duties levied in connection with the delivery of
the Securities to the Purchaser.

 

Section 3.10.           Conduct of Business. During the Reporting Period, the
business of the Company and its Subsidiaries shall not be conducted in violation
of any law, ordinance or regulation of any governmental entity, except where
such violations would not reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect.

 

Section 3.11.           Reservation of OP Units. The Operating Partnership shall
take all action necessary to at all times have authorized, and reserved for the
purpose of issuance, no less than 100% of the number of Warrant Units issuable
upon exercise of the Warrants.

 

Section 3.12.           Right of Negotiation. Until such time as the Purchaser
no longer holds shares of Series B Preferred Stock, if the Company intends to
surrender one or more of its real properties or interests therein, other than
the Company's Courtyard Times Square West, Holiday Inn Manhattan 6th Avenue,
Chelsea and Courtyard Pittsburgh Shadyside properties, to the lender in
satisfaction of indebtedness secured by such properties or interests, then prior
to negotiating any definitive terms of such surrender with the applicable
lender, the Company shall, as promptly as reasonably practicable thereafter,
similarly notify the Purchaser of its determination. At the written request of
the Majority Holders, delivered to the Company within 15 Business Days after
receipt of the Company's notice, the Company and a representative of the
Purchaser designated in writing by the Majority Holders will enter into good
faith negotiations regarding the terms and conditions on which the Purchaser may
purchase the applicable properties from the Company in lieu of surrendering them
to the lender. In its notice to the Company, the Purchaser shall confirm its
willingness to purchase the properties at a price, payable in cash, that is not
less than that amount that will satisfy in full the Company's obligations under
the indebtedness of the third party lender. Following receipt of the Purchaser's
notice, the parties will negotiate in good faith for 30 days regarding the terms
and conditions of any such transaction; provided, however, that in no event
shall the Company be required to agree to terms and conditions that would place
the Company in a less advantageous position than if the Company had surrendered
the property to the lender. The Company will cooperate with the Purchaser's
designee in seeking necessary consents and approvals from applicable
franchisors, management companies and other relevant parties. If the parties
have been unable to enter into a customary purchase and sale agreement within 30
days after the date of the Purchaser's notice, either party may terminate all
discussions and negotiations and neither party shall have any further
obligations under this Section 3.12 with respect to the property.

 



- 31 -

 

 

 

Section 3.13.      Guarantor Net Worth. The Guarantors, jointly and severally,
agree that from the Initial Closing Date until the earlier of (i) the 18 months
anniversary of the Initial Agreement or (ii) the completion of the last
Subsequent Closing, (A) Ascendant Guarantor shall maintain a net worth, as
determined based on financial statements prepared in accordance with GAAP of at
least $300,000,000, (B) Oaktree Guarantor 1, Oaktree Guarantor 2 and Oaktree
Guarantor 3 shall maintain a combined net worth, as determined based on
financial statements prepared in accordance with GAAP of at least
$1,607,840,000, and (C) Oaktree Guarantor 4 shall maintain a net worth, as
determined based on financial statements prepared in accordance with GAAP of at
least $392,160,000; provided that, for purposes of determining the net worth of
each Guarantor, the assets of a Guarantor shall include Uncalled Capital
Commitments. “Uncalled Capital Commitments” shall mean current, unencumbered
(except to the extent securing subscription lines, the outstanding amounts of
which are deducted pursuant to the parenthetical below), irrevocable and
callable uncalled capital commitments from investors in such Guarantor, other
than capital commitments (less the amount then outstanding under subscription
lines, if any, secured by such uncalled capital commitments) from any investor
in any Guarantor that: (A) is in breach or otherwise in default on its
obligations to make capital contributions to such Guarantor under the
organizational documents of such Guarantor or any other agreement relating to
the making of its capital contributions, or (B) is subject to a proceeding under
the bankruptcy code.

 

Section 3.14.      Return of Portion of Origination Fee: If the Company has not
required the Purchaser to purchase any Additional Shares pursuant to
Section 1.02(b) for Approved Acquisitions, the Purchaser shall promptly return
$1.0 million of the Origination Fee that was paid to the Purchaser at the
Initial Closing as promptly as practicable after the 18 months anniversary of
the Initial Closing, and in any event within 5 Business Days after the receipt
of a written request therefor from the Company. The Company, at its option, may,
in lieu of receiving such portion of the Origination Fee, offset such portion of
the Origination Fee to any future dividends payable to the Purchaser on the
Series B Preferred Stock.

 

Section 3.15.      Guarantee. (a) Ascendant Guarantor, Oaktree Guarantor 1,
Oaktree Guarantor 2 and Oaktree Guarantor 3, jointly and severally, hereby fully
and unconditionally guarantee to the Company, up to 79.167% of, and
(b) Ascendant Guarantor and Oaktree Guarantor 4, jointly and severally, hereby
fully and unconditionally guarantee to the Company, up to 20.8333% of, the due
and punctual payment of the Aggregate Initial Closing Purchase Price, any
Aggregate Subsequent Closing Purchase Price and indemnification obligations of
the Purchaser under this Agreement when the same become due and payable by the
Purchaser to the Company pursuant to this Agreement and the other Transaction
Documents; provided that, notwithstanding anything herein to the contrary, the
aggregate liability of the Ascendant Guarantor pursuant to this Section 3.15
shall not exceed $100,000,000.

 

Section 3.16.      Public Disclosure. The Purchaser acknowledges that the
Company is obligated to disclose its entry into this Agreement and the
Transaction Documents in a Current Report on Form 8-K that will be filed with
the Commission within four Business Days after the date of this Agreement. The
Company will furnish the Purchaser with a copy of the Form 8-K reasonably in
advance of its filing and will take into account any reasonable comments made by
the Purchaser. The Purchaser and the Company agree that the initial press
release to be issued with respect to the transactions contemplated by the
Transaction Documents following execution of this Agreement shall be in the form
mutually agreed by the parties (the “Announcement”).

 

Section 3.17.      Certain Statutes. Unless the Company has obtained the prior
written consent of the Purchaser, the Company shall take such actions as may be
necessary to render inapplicable any control share acquisition, interested
stockholder, business combination or similar anti-takeover provisions in the
Company’s Organizational Documents or under law that is or could become
applicable to any of the Purchaser as a result of the transactions contemplated
in the Transaction Documents, including the Company’s issuance of Common Stock
upon conversion of the OP Units.

 



- 32 - 

 

 

Section 3.18.      Tax Matters. The Purchaser and the Company agree that,
(i) the Series B Preferred Stock shall be treated as equity for U.S. federal
income tax purposes, and (ii) the Company shall not treat as a dividend for U.S.
federal income tax purposes any amount in respect of the Series B Preferred
Stock owned by a Purchaser on account of the accrual of dividends at the
Dividend Rate (as defined in the Articles Supplementary), unless and until such
dividends are declared and paid in cash or in kind through a distribution of
additional shares of Series B Preferred Stock, and, in each case, shall not file
any tax return inconsistent with such treatment unless otherwise required by a
change in law or by the Internal Revenue Service (the "IRS") or another
governmental authority following an audit or examination. For the avoidance of
doubt, nothing herein shall be interpreted as precluding the Company from
treating the excess of the initial liquidation preference of share of Series B
Preferred Stock over its allocated Aggregate Purchase Price as determined
pursuant to this section as a dividend for U.S. federal income tax purposes, to
be taken into account over the five year period beginning on the Initial Closing
Date in accordance with the principles of Section 1272(a) of the Code. Within
ten (10) days of the Initial Closing Date, the Purchaser shall determine and
deliver to the Company a proposed valuation of the Warrants (the “Purchaser’s
Proposed Valuation”). If the Company agrees with such proposed valuation, the
proposed valuation shall become the final valuation of the Warrants. If the
Company does not agree with the Purchaser’s Proposed Valuation, then within ten
(10) days of receipt of the Purchaser’s Proposed Valuation, the Company shall
determine and deliver to the Purchaser a proposed valuation of the Warrants (the
“Company’s Proposed Valuation”). If the Purchaser and the Company are not able
to come to an agreement as to the final valuation of the Warrants within ten
(10) days thereafter, the Purchaser and the Company shall agree in good faith on
an independent nationally recognized valuation or financial advisory firm to
determine the final valuation of the Warrants, which valuation must be within
the range of the Purchaser’s Proposed Valuation and the Company’s Proposed
Valuation. The costs of such valuation or financial advisory firm shall be split
fifty-fifty (50-50) by the Purchaser on the one hand and the Company on the
other hand. Once a final valuation of the Warrants (the “Final Warrant
Valuation”) is determined pursuant to the terms of this Section, the Aggregate
Purchase Price shall be allocated among the Series B Preferred Stock and
Warrants on the basis of such Final Warrant Valuation, and the Purchaser and the
Company agree to not file any tax returns inconsistent with such allocation of
the Aggregate Purchase Price, unless otherwise required by the IRS or another
governmental authority following an audit or examination.

 

Section 3.19.      Withholding. The Company shall cooperate in good faith with
Purchaser to minimize or eliminate any withholding or deduction on any
distribution or deemed distributions with respect to the Series B Preferred
Stock or Warrants beneficially owned by the Purchaser, including giving the
Purchaser an opportunity to provide additional information or to apply for an
exemption from, or a reduced rate of, withholding.

 



- 33 - 

 

 

Section 3.20.      Confidentiality. The Purchaser shall, and shall cause its
Affiliates and their respective representatives to, keep confidential any
information (including oral, written and electronic information) concerning the
Company, its Subsidiaries or its Affiliates that may be furnished to the
Purchaser, its Affiliates or its or their respective representatives by or on
behalf of the Company or any of its representatives pursuant to (x) this
Agreement, including any such information provided pursuant to
Section 3.04(e) or Section 3.08 or (y) pursuant to the Confidentiality
Agreement, dated May 8, 2020, by and between Ascendant Capital Partners LP and
the Company (the “Confidentiality Agreement”) (the information referred to in
clauses (x) and (y), collectively referred to as the “Confidential Information”)
and to use the Confidential Information solely for the purposes of monitoring,
administering or managing the Purchaser's investment in the Company made
pursuant to this Agreement (a “Permitted Purpose”); provided that the
Confidential Information shall not include information that (i) was or becomes
available to the public other than as a result of a disclosure by the Purchaser,
any of its Affiliates or any of their respective representatives in violation of
this Section 3.20, (ii) was or becomes available to the Purchaser, any of its
Affiliates or any of their respective representatives on a non-confidential
basis from a source other than the Company or its representatives; provided that
such source was not, to the Purchaser’s knowledge after due inquiry, subject to
any legally binding obligation (whether by agreement or otherwise) to keep such
information confidential, (iii) at the time of disclosure is already in the
possession of the Purchaser, any of its Affiliates or any of their respective
representatives, provided that such information is not, to the Purchaser’s
knowledge after due inquiry, subject to any legally binding obligation (whether
by agreement or otherwise) to keep such information confidential, or (iv) is
independently developed by its Purchaser, any of its Affiliates or any of their
respective representatives without reference to, incorporation of, reliance on
or other use of any Confidential Information. The Purchaser agrees, on behalf of
itself and its Affiliates and its and their respective representatives, that
Confidential Information may be disclosed solely (i) to the Purchaser’s
Affiliates and Permitted Transferees (as defined below) and its and their
respective representatives to the extent required for a Permitted Purpose, and
in any event shall not be shared with any such representative who, to the
knowledge of the Purchaser, has an employment, director, officer, operating
partner or similar relationship with a Competitor, (ii) to its stockholders,
limited partners, members or other owners, as the case may be, regarding the
general status of its investment in the Company (without disclosing specific
confidential information), (iii) to any prospective financing source in
connection with Purchaser's funding of the purchase of the Initial Shares or
Additional Shares (including any syndication and marketing thereof), as long as
such prospective lender agrees to be bound by a customary confidentiality or
non-disclosure agreement and (iv) in the event that the Purchaser, any of its
Affiliates or any of its or their respective representatives are requested or
required by applicable Law, judicial or administrative order, consent, decree or
judgment, stock exchange rule or other applicable judicial or governmental
process (including by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process) to disclose any
Confidential Information, in each of which instances the Purchaser, its
Affiliates and its and their respective representatives, as the case may be,
shall, to the extent legally permitted, provide notice to the Company promptly
so that the Company will have a reasonable opportunity to timely seek to limit,
condition or quash such disclosure (in which case the Purchaser shall use
reasonable efforts to assist the Company in this respect), all at the Company’s
sole cost and expense. The obligations of this Section 3.20 shall remain in full
force and effect until the later of (1) two (2) years from the Initial Closing
Date and (2) the date on which the Purchaser no longer has the right to
designate or elect any Purchaser Directors in accordance with Section 3.04. As
used herein, "Permitted Transferee" shall have the meaning assigned thereto in
the Lockup Letter, dated the date hereof, delivered by the Purchaser to CWA LLC
(the "Lock-Up Letter").

 



- 34 - 

 

 

Section 3.21.      Liquidity Option.

 

(a)          Within six months after the eight year anniversary of the Initial
Closing Date (the “Liquidity Exercise Period”), and solely to the extent the
Company and the Operating Partnership have not consummated a Liquidity Event,
the Purchaser shall have the option (the “Liquidity Option”), but not the
obligation, to require the Operating Partnership to purchase from the Purchaser,
in whole and not in part, any OP Units previously issued to the Purchaser upon
exercise of the Warrants and shares of Common Stock previously issued to the
Purchaser upon redemption of such OP Units at a price equal to the product of
(A) the number of OP Units held by the Purchaser at the time of exercise of the
Liquidity Option that were issued upon previous exercise of any Warrants and
(without duplication) the number of shares of Common Stock held by the Purchaser
at the time of exercise of the Liquidity Option that were issued upon redemption
of such OP Units (the “Covered Securities”) and (B) 95% of the most recent
estimated net asset value of a share of Common Stock approved by the Board and
publicly announced by the Company (the “Liquidity Price”). The Company shall
have the right to elect to pay such Liquidity Price in cash or in the form of a
two-year note with a 5.0% annual interest rate and other terms and conditions
that are customary in the market and mutually agreed by the Company and the
Purchaser (“Liquidity Note”); provided, that such Liquidity Note shall, in the
case of a default by the Company of the terms and conditions thereof, (I) the
interest rate shall be increased to 4% and (II) the Specified Holder (as defined
in the Articles Supplementary) shall have substantially similar rights as those
set forth in Section 9 of the Articles Supplementary as to having the right to
require a Required Asset Sale (as defined in the Articles Supplementary). As
used herein, “Liquidity Event” means any of (w) a Change of Control (as defined
in the Articles Supplementary) of the Company or the Operating Partnership that
results in the Purchaser receiving, or having the right to receive pursuant to
the agreement of limited partnership of the Operating Partnership, consideration
solely in the form of cash or immediately liquid securities listed on a national
securities exchange under Section 6 of the Exchange Act, (x) a liquidation,
dissolution and winding up of the Company and the Operating Partnership, (y) a
Listing (as defined in the Articles Supplementary) and/or (z) an exercise of the
Call Option (as defined in the Warrants).

 

(b)           The Purchaser may exercise the Liquidity Option only by delivering
written notice of exercise to the Company (the “Liquidity Notice”). The Company
shall be obligated to purchase from the Purchaser all of the Purchaser’s Covered
Securities within sixty (60) Business Days of the Company’s receipt of the
Liquidity Notice (the “Liquidity Notice Period”); provided that such period may
be mutually extended by agreement of the Company and the Purchaser as necessary
to accommodate the determination of the Liquidity Price. During the Liquidity
Notice Period, the Purchaser shall not take any action that has caused or will
cause the Purchaser to have, directly or indirectly, effected or agreed to
effect any short sale, whether or not against the box, established any “call
equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act with
respect to the Common Stock), granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock.

 

(c)           If the Liquidity Option is exercised, the closing of the required
purchase and sale of the Covered Securities shall occur on the sixtieth (60th)
Business Day following the delivery of the Liquidity Notice or at such other
time as may be mutually agreed between the Company and the Purchaser (the
“Liquidity Option Closing Date”). At the closing, the Company shall pay the
Purchaser the Liquidity Price in cash, or the Company and the Purchaser shall
execute the Liquidity Note.

 



- 35 - 

 

 

Article IV

 

INDEMNIFICATION

 

Section 4.01.      Indemnification.

 

(a)           For the purpose of this Section 4.01 and Section 2.02(r): the term
“Purchaser/Affiliate” shall mean any Affiliate of any Purchaser, including a
transferee who is an Affiliate of any Purchaser, and any Person who controls any
Purchaser or any Affiliate of any Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act.

 

(b)          The Company and the Operating Partnership, jointly and severally,
agree to indemnify and hold harmless the Purchaser and the Purchaser/Affiliate
from and against any and all losses, claims, actions, damages, liabilities or
reasonable expenses (including the reasonable cost of investigation and any
legal, attorneys or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim) (collectively,
“Losses”), actually incurred by the Purchaser or a Purchaser/Affiliate based
upon, attributable to or arising from, in whole or in part, on any breach or
inaccuracy in the representations, warranties and covenants of the Company or
the Operating Partnership contained in this Agreement, or any failure of the
Company to perform its obligations hereunder or under law, and shall promptly
reimburse the Purchaser and the Purchaser/Affiliate for any legal and other
expenses as such expenses are reasonably incurred by the Purchaser or the
Purchaser/Affiliate in connection with any such breach or inaccuracy and with
investigating, defending or preparing to defend, settling, compromising or
paying any such Losses; provided, however, that neither the Company nor the
Operating Partnership shall be liable for amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the written consent of the Company, which consent shall not be unreasonably
withheld or delayed, and neither the Company nor the Operating Partnership shall
be liable in any such case to the extent that any such Losses arise out of or
are based upon (A) the failure of any Purchaser to comply with the covenants and
agreements contained in Section 1.04 and Article III hereof; or (B) the breach
in the representations or warranties made by any Purchaser herein. The indemnity
agreement set forth in this Section 4.01(b) shall be in addition to any
liability to which the Company or the Operating Partnership may otherwise have.

 

(c)          The Purchaser shall indemnify and hold harmless the Company, the
Operating Partnership, each of their respective directors, officers, members,
partners, employees, agents and representatives and each Person, if any, who
controls the Company or the Operating Partnership within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Company Indemnitees”), against any Losses to which the
Company Indemnitees may become subject or incur, under the Securities Act, the
Exchange Act, or any other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation) insofar as
such Losses (or actions in respect thereof as contemplated below) arise out of
or are based upon (i) the failure of any Purchaser to comply with the covenants
and agreements of the Purchaser hereunder or any failure of a Purchaser to
perform its obligations hereunder or under law; or (ii) any breach or inaccuracy
in the representations or warranties made by any Purchaser herein; and shall
reimburse the Company Indemnitees for any legal and other expense reasonably
incurred by the Company Indemnitees in connection with any such breach or
inaccuracy and with investigating, defending, settling, compromising or paying
any such Losses.

 



- 36 - 

 

 

(d)          Promptly after receipt by an indemnified party under this
Section 4.01 of notice of the threat or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 4.01, promptly notify each such
indemnifying party in writing thereof, but the failure or delay to notify such
indemnifying parties will not relieve such indemnifying parties from any
liability that they may have to any indemnified party under the indemnity
agreement contained in this Section 4.01, except to the extent that its ability
to defend is actually impaired by such failure or delay. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from any indemnifying party, the indemnifying party
shall be entitled to participate in, and, to the extent that it may wish,
jointly with all other indemnifying parties similarly notified, to assume the
defense thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party, and the indemnifying party and the indemnified party shall
have reasonably concluded, based on the advice of counsel reasonably
satisfactory to the indemnifying party, that there may be a conflict of interest
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party (in which case the
Company shall not have the right to direct the defense of such action on behalf
of the indemnified party or parties or the named parties in any such proceeding
(including any impleaded parties included by the Company and the indemnified
person)), the indemnified party or parties shall have the right to select
separate counsel to assume such legal defenses and to otherwise participate in
the defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of its
election to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party shall not be liable to such indemnified
party under this Section 4.01 for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof unless
(i) the indemnified party shall have employed such counsel in connection with
the assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, reasonably
satisfactory to such indemnifying party, representing all of the indemnified
parties who are parties to any one action or series of related actions in the
same jurisdiction (other than local counsel in any such jurisdiction)) or
(ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. In no event shall any indemnifying party be liable for any
settlement or in respect of any amounts paid in settlement of any claim, action
or proceeding unless the indemnifying party shall have approved in writing the
terms of such settlement; provided, however, that such consent shall not be
unreasonably withheld or delayed. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened claim, action or proceeding in respect of which any indemnified
party is or could have been a party and indemnification could have been sought
hereunder by such indemnified party from all Losses that are the subject matter
of such claim, action or proceeding, unless such settlement (x) includes an
unconditional release of such indemnified party, in form and substance
reasonably satisfactory to such indemnified party, from all liability on claims
that are the subject matter of the subject claim, action or proceeding and
(y) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any indemnified party.

 



- 37 - 

 

 

Section 4.02.      Survival of Agreements and Representations and Warranties.

 

(a)           Notwithstanding any investigation made by any party to this
Agreement, all covenants and agreements made by the Company, the Operating
Partnership and the Purchaser herein shall survive the execution of this
Agreement, the delivery to the Purchaser of the Securities and the payment
therefor.

 

(b)          The representations and warranties of the Company, the Operating
Partnership and the Purchaser contained in Article II (other than those
contained in Sections 2.01(b)(i), (g), (m) and (w) (collectively, the
“Fundamental Representations”)) shall survive for the longer of (i) twelve (12)
months following the Initial Closing Date, and (ii) six (6) months following the
last Subsequent Closing Date to occur hereunder, and shall then expire, and the
Fundamental Representations shall survive until the expiration of the applicable
statute of limitations and shall then expire; provided that nothing herein shall
relieve any party of liability for any inaccuracy in or breach of such
representation or warranty to the extent that any good-faith allegation of such
inaccuracy or breach is made in writing prior to such expiration by a Person
entitled to make such claim pursuant to the terms and conditions of this
Agreement.

 

(c)           Notwithstanding anything herein to the contrary, except in the
case of fraud, from and after the Closing, the maximum liability of the Company
and the Operating Partnership under or relating to this Agreement to the extent
relating to or arising out of any breach of, or inaccuracy in, the
representations and warranties of the Company and the Operating Partnership made
herein (other than with respect to the Fundamental Representations) shall in no
event exceed 10 % of the Aggregate Purchase Price.

 

Article V

 

MISCELLANEOUS

 

Section 5.01.      Entire Agreement. This Agreement, together with the exhibits,
disclosure schedules and other schedules hereto, contains the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits, disclosure schedules and other schedules.

 

Section 5.02.      Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via electronic mail
at or prior to 5:30 p.m. (New York City time) on a Business Day, (b) the next
Business Day after the date of transmission, if such notice or communication is
delivered via electronic mail on a day that is not a Business Day or later than
5:30 p.m. (New York City time) on any Business Day, (c) the second Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto.

 

Section 5.03.      Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed
by the Company, the Operating Partnership and the Purchaser. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 



- 38 - 

 

 

Section 5.04.      Headings. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

Section 5.05.      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. No party to this Agreement may assign this Agreement or any rights or
obligations hereunder without the prior written consent of each other party to
this Agreement (other than by merger); provided, that (a) the Purchaser or any
Permitted Transferee may assign its rights, interests and obligations under this
Agreement, in whole or in part (including solely the right to purchase the
Initial Shares and/or Additional Shares in accordance with Section 1.01 and/or
Section 1.02), to one or more Permitted Transferees, and (b) in the event of
such assignment, the assignee shall agree in writing to be bound by the
provisions of this Agreement, including the rights, interests and obligations so
assigned; provided, further, that, notwithstanding the foregoing, no such
assignment effected prior to an Initial Closing or a Subsequent Closing, if
applicable, will relieve any Purchaser or Permitted Transferee of its
obligations hereunder to be performed at or prior to such Initial Closing or
Subsequent Closing (but following such Initial Closing or Subsequent Closing,
such assignee shall be solely responsible for the assigned obligations, and the
assigning Purchaser or Permitted Transferee shall have no further
responsibilities or liability with respect to such assigned obligations).

 

Section 5.06.      Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. If either party shall commence an action, suit or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 



- 39 - 

 

 

Section 5.07.      Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

Section 5.08.      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

Section 5.09.      Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, the
Purchaser and the Company shall be entitled to specific performance under this
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in this Agreement and hereby agree to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.

 

Section 5.10.      Construction. The parties agree that each of them and/or
their respective counsel have reviewed and had an opportunity to revise this
Agreement and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments thereto.

 

Section 5.11.      WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN
ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

Section 5.12.      No Recourse. The parties agree that this Agreement may only
be enforced against, and any claims or causes of action that may be based upon,
arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement may only be made against the entities that are
expressly identified as parties hereto and no former, current or future equity
holders, controlling persons, directors, officers, employees, agents or
Affiliates of any party hereto or any former, current or future stockholder,
controlling person, director, officer, employee, general or limited partner,
member, manager, agent or Affiliate of any of the foregoing (each, a
“Non-Recourse Party”) shall have any liability for any obligations or
liabilities of the parties to this Agreement or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, the
transactions contemplated hereby or in respect of any representations made or
alleged to be made in connection herewith. Without limiting the rights of any
party against the other parties hereto, and subject to the immediately following
sentence, in no event shall any party or any of its Affiliates seek to enforce
this Agreement against, make any claims for breach of this Agreement against, or
seek to recover monetary damages from, any Non-Recourse Party. Notwithstanding
the foregoing, this Section 5.12 shall in no way be deemed to limit the
liability or obligations of any party to the extent that such party is required
to cause its Subsidiaries, Affiliates or representatives to take any action or
refrain from taking any action pursuant to this Agreement.

 



- 40 - 

 

 

Section 5.13.      Dealings with Purchaser. Each of the Company and the
Purchaser acknowledges and agrees that: (a) the Purchaser and its Non-Recourse
Parties (collectively, the “Investor Group”; provided, that for purposes of this
Section 5.13, references to “Investor Group” shall not include any Purchaser
Directors in their capacity as such, provisions with respect to whom are
contained in Section 3.04(j)) (i) have investments or other business
relationships with entities engaged in other businesses (including those which
may compete with the business of the Company and any of its subsidiaries or
areas in which the Company or any of its Subsidiaries may in the future engage
in business) and in related businesses other than through the Company or any of
its Subsidiaries, (ii) may develop a strategic relationship with businesses that
are or may be competitive with the Company or any of its Subsidiaries and
(iii) will not be prohibited by virtue of the Investor Group's investment in the
Company or its Subsidiaries, or its service on the Board or any Subsidiary’s
board of directors or other governing body, from pursuing and engaging in any
such activities; (b) neither the Company nor any stockholders of the Company
shall have any right in or to such other ventures or activities or to the income
or proceeds derived therefrom; (c) no member of the Investor Group shall be
obligated to present any particular investment or business opportunity to the
Company even if such opportunity is of a character which, if presented to the
Company, could be undertaken by the Company, and each member of the Investor
Group shall have the right to undertake any such opportunity for itself for its
own account or on behalf of another or to recommend any such opportunity to
other Persons; and (d) subject to the express terms and conditions set forth in
this Agreement, each member of the Investor Group may enter into contracts and
other arrangements with the Company and its Affiliates from time to time on
terms approved by the Board and the board of directors of such Affiliates, as
applicable. Each of the Company and the Purchaser hereby waives, to the fullest
extent permitted by applicable Law, any claims and rights that such Person may
otherwise have in connection with the matters described in this Section 5.13 and
the Company, pursuant to approval by the Board, hereby renounces its interest or
expectancy, as between itself and the Investor Group, in any corporate
opportunity or other matter described in this Section 5.13.

 

(Signature Pages Follow)

 



- 41 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

WATERMARK LODGING TRUST, INC.         Address for Notice:       150 N. Riverside
Plaza     Suite 4200     Chicago, IL 60606     Attn: Michael G. Medzigian    
Email: medzigian@watermarklodging.com   By: /s/ Michael G. Medzigian     Name:
Michael G. Medzigian Title: Chief Executive Officer   CWI 2 OP, LP By Watermark
Lodging Trust, Inc., its general partner                                 Address
for Notice:     150 N. Riverside Plaza     Suite 4200     Chicago, IL 60606    
Attn: Michael G. Medzigian     Email: medzigian@watermarklodging.com   By: /s/
Michael G. Medzigian     Name: Michael G. Medzigian Title: Chief Executive
Officer   With a copy to (which shall not constitute notice):   Kathleen L.
Werner Clifford Chance US LLP 31 West 52nd Street New York, NY 10019 Tel: (212)
878-8526 Fax: (212) 878-8375 Email: kathleen.werner@cliffordchance.com

 

(Signature Page to Securities Purchase Agreement)

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ACP WATERMARK INVESTMENT LLC

 

By: Ascendant Intermediate

Its: Managing Member

 

By: /s/ Russell Gimelstob     Name: Russell Gimelstob Title: Authorized
Signatory

 

Jurisdiction of Purchaser’s Executive Offices: California

 

Address for Notice to Purchaser:

 

c/o ACP Watermark Intermediate LLC

11777 San Vicente Blvd., Suite 650

Los Angeles, California 90049

Attention: Russell Gimelstob and Alex Halpern

E-mail: russell@ascendantcapital.com

E-mail: alex@ascendantcapital.com

Telephone: 877-410-1250

 

And:

 

Watermark GAP Holdco, LLC

c/o Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Floor

Los Angeles, CA 90071

Attention: Cary Kleinman, Zachary Serebrenik and Taejo Kim

E-Mail: ckleinman@oaktreecapital.com; zserebrenik@oaktreecapital.com; and
tkim@oaktreecapital.com

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

330 N. Wabash Avenue, Suite 2800

Chicago, Illinois 60611

Attention: Gary Axelrod

E-mail: gary.axelrod@lw.com

 

Latham & Watkins LLP 

355 South Grand Avenue, Suite 100

Los Angeles, CA 90071-1560

Attention: Bradley A. Helms

E-mail: bradley.helms@lw.com

 

(Signature Page to Securities Purchase Agreement)

 





 

  

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Solely in connection with the obligations set forth in Section 3.15 hereof:

 

ASCENDANT CAPITAL FUND LP

 

By: Ascendant Capital Partners GP LLC

Its: General Partner

 

By: /s/ Russell Gimelstob     Name: Russell Gimelstob     Title: Authorized
Signatory    

 

Jurisdiction of Ascendant Guarantor's Executive Offices: California

 

Address for Notice to Ascendant Guarantor:

 

Ascendant Capital Fund LP

11777 San Vicente Blvd., Suite 650

Los Angeles, California 90049

Attention Russell Gimelstob and Alex Halpern

E-mail: russell@ascendantcapital.com; alex@ascendantcapital.com

Telephone: 877-410-1250

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

330 N. Wabash Avenue, Suite 2800

Chicago, Illinois 60611

Attention: Gary Axelrod

E-mail: gary.axelrod@lw.com

 

(Signature Page to Securities Purchase Agreement)

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Solely in connection with the obligations set forth in Section 3.15 hereof:

 

OAKTREE SPECIAL SITUATIONS FUND II AIF HOLDINGS (DELAWARE), L.P.

 

By: Oaktree Fund GP IIIA, LLC

Its: General Partner

 

By: Oaktree Fund GP III, L.P.

Its: Managing Member

 



By: /s/ David Smolens     Name: David Smolens     Title: Authorized Signatory  
 

 



By: /s/ Zachary Serebrenik     Name: Zachary Serebrenik     Title: Authorized
Signatory    

 

Jurisdiction of Oaktree Guarantor 1's Executive Offices: California

 

Address for Notice to Oaktree Guarantor 1:

 

c/o Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Floor

Los Angeles, CA 90071

Attention: Cary Kleinman, Zachary Serebrenik and Taejo Kim

E-Mail: ckleinman@oaktreecapital.com; zserebrenik@oaktreecapital.com; and
tkim@oaktreecapital.com

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

555 South Flower Street, Suite 3700

Los Angeles, California 90071

Attention: Hamed Meshki P.C. and Robert Keane P.C.

E-Mail: hamed.meshki@kirkland.com and Robert.keane@kirkland.com

 



-45-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Solely in connection with the obligations set forth in Section 3.15 hereof:

 

OAKTREE HUNTINGTON INVESTMENT FUND II AIF (DELAWARE), L.P.

 

By: Oaktree Fund AIF Series, L.P. - Series N

Its: General Partner

 

By: Oaktree Fund GP AIF, LLC

Its: General Partner

 

By: Oaktree Fund GP III, L.P.

Its: Managing Member

 



By: /s/ David Smolens     Name: David Smolens     Title: Authorized Signatory  
 

 



By: /s/ Zachary Serebrenik     Name: Zachary Serebrenik     Title: Authorized
Signatory    

 

Jurisdiction of Oaktree Guarantor 2's Executive Offices: California

 

Address for Notice to Oaktree Guarantor 2:

 

c/o Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Floor

Los Angeles, CA 90071

Attention: Cary Kleinman, Zachary Serebrenik and Taejo Kim

E-Mail: ckleinman@oaktreecapital.com; zserebrenik@oaktreecapital.com; and
tkim@oaktreecapital.com

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

555 South Flower Street, Suite 3700

Los Angeles, California 90071

Attention: Hamed Meshki P.C. and Robert Keane P.C.

E-Mail: hamed.meshki@kirkland.com and Robert.keane@kirkland.com

 

(Signature Page to Securities Purchase Agreement)

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Solely in connection with the obligations set forth in Section 3.15 hereof:

 

OAKTREE STAR INVESTMENT FUND II AIF (DELAWARE), L.P.

 

By: Oaktree Fund AIF Series, L.P. -- Series Q

Its: General Partner

 

By: Oaktree Fund GP AIF, LLC

Its: General Partner

 

By: Oaktree Fund GP III, L.P.

Its: Managing Member

 



By: /s/ David Smolens     Name: David Smolens     Title: Authorized Signatory  
 

 



By: /s/ Zachary Serebrenik     Name: Zachary Serebrenik     Title: Authorized
Signatory    

 

Jurisdiction of Oaktree Guarantor 3's Executive Offices: California

 

Address for Notice to Oaktree Guarantor 3:

 

c/o Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Floor

Los Angeles, CA 90071

Attention: Cary Kleinman, Zachary Serebrenik and Taejo Kim

E-Mail: ckleinman@oaktreecapital.com; zserebrenik@oaktreecapital.com; and
tkim@oaktreecapital.com

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

555 South Flower Street, Suite 3700

Los Angeles, California 90071

Attention: Hamed Meshki P.C. and Robert Keane P.C.

E-Mail: hamed.meshki@kirkland.com and Robert.keane@kirkland.com

 

(Signature Page to Securities Purchase Agreement)

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Solely in connection with the obligations set forth in Section 3.15 hereof:

 

OAKTREE REAL ESTATE OPPORTUNITIES FUND VIII, L.P.

 

By: Oaktree Real Estate Opportunities Fund VIII GP, L.P.

Its: General Partner

 

By: Oaktree Real Estate Opportunities Fund VIII GP Ltd.

Its: General Partner

 

By: Oaktree Capital Management, L.P.

Its: Director

 



By: /s/ Cary Kleinman     Name: Cary Kleinman     Title: Authorized Signatory  
 

 



By: /s/ Taejo Kim     Name: Taejo Kim     Title: Authorized Signatory    

 

Jurisdiction of Oaktree Guarantor 4's Executive Offices: California

 

Address for Notice to Oaktree Guarantor 4:

 

c/o Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Floor

Los Angeles, CA 90071

Attention: Cary Kleinman, Zachary Serebrenik and Taejo Kim

E-Mail: ckleinman@oaktreecapital.com; zserebrenik@oaktreecapital.com; and
tkim@oaktreecapital.com

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

555 South Flower Street, Suite 3700

Los Angeles, California 90071

Attention: Hamed Meshki P.C. and Robert Keane P.C.

E-Mail: hamed.meshki@kirkland.com and Robert.keane@kirkland.com

 

(Signature Page to Securities Purchase Agreement)

 





 